 K-MART CORP. 455K-Mart Corporation and International Union, United Automobile, Aerospace and Agricultural Imple-ment Workers of America (UAW), AFLŒCIO.   Cases 7ŒCAŒ42082 and 7ŒRCŒ21537 September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On March 28, 2000, Administrative Law Judge C. Richard Miserendino issued the attached decision.  The Respondent and the General Counsel filed exceptions, supporting briefs, and answering briefs, and the Respon-dent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions, and to adopt the recommended Order as modified below.2 1.  The judge found that the Respondent violated Sec-tion 8(a)(1) of the Act when General Manager Bellerose solicited employees to report to management any per-ceived harassment or pressure by union supporters.  The Respondent contends that Bellerose did not direct employ-ees to report any such harassment.  The credited testi-mony, however, establishes that Bellerose told employees in meetings in March and April 1999,3 ﬁthat if any em-ployee was harassed by another employee talking about the union.  To come and report it to him,ﬂ and that ﬁif any-body felt harassed about the union to come to him and he will deal with it.ﬂ  See Publishers Printing Co., 317 NLRB 933, 934 (1995), enfd. mem. 106 F.3d 401 (6th Cir. 1996); Liberty House Nursing Homes, 245 NLRB 1194, 1197 (1979).                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The General Counsel has excepted to the judge™s failure to find unlawful Supervisor Chuck Robinette™s interrogation of employees on March 15 as to why they supported the Union.  We find no need to pass on this finding because it would be cumulative of the judge™s finding of an 8(a)(1) violation based on Robinette™s interrogation of employees on March 16 and would not affect the remedy for such unlawful conduct. 2 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. By letter dated October 30, 2000, the Charging Party requested withdrawal of its election objections in Case 7ŒRCŒ21537.  On No-vember 7, 2000, the Board granted the Charging Party™s request, sev-ered Case 7ŒRCŒ21537 from the instant unfair labor practice charges, and remanded Case 7ŒRCŒ21537 to the Regional Director for appro-priate action.  Accordingly, we delete that part of the judge™s recom-mended Order directing that the election conducted in Case 7ŒRCŒ21537 on May 13 and 15, 1999, be set aside, and that a new election be held. 3 All dates are in 1999, unless stated otherwise. 2.  The judge also found that the Respondent violated Section 8(a)(1) when, on about May 4, Human Resources Director Gilooley told employee Macer that she was not selected for a human resources position because the Re-spondent ﬁhad to take into consideration who [her] friends [were],ﬂ referring to the fact that Macer had brought a union organizer as a guest to the Respondent™s May 1 open house.  The Respondent argues that, even if Gilooley made this statement, it was not unlawful because an em-ployer may legitimately consider an employee™s union affiliation when staffing positions involving access to con-fidential labor-relations information.  We find it unneces-sary to reach this argument, though, because it is clear that Macer™s appearance at the open house with a union organ-izer was not a factor in the Respondent™s decision, since the Respondent had already awarded the human resources position to another applicant on about April 29.  Thus, Gilooley™s statement was a wholly gratuitous attempt to convey to Macer the Respondent™s disapproval of her un-ion affiliation and to discourage such affiliation.  In these circumstances, we agree with the judge that Gilooley™s statement was unlawful.  See R. L. White Co., 262 NLRB 575, 585 (1982) (in midst of antiunion campaign, em-ployer™s gratuitous statement of management™s right to discharge employees after election for poor workmanship violated Sec. 8(a)(1)).    3.  The judge also found that, during the April 5 birth-day party meeting, Bellerose unlawfully threatened em-ployees that whether they would be given the opportunity to work at the leased Toys R Us annex in the future de-pended on the outcome of the election.  The credited tes-timony established that Bellerose told employees at the birthday party meeting that the Respondent was ﬁusing the S&W workers at that facility because he couldn™t afford to send anyone from our Company, the K-Mart Corporation, over there at this time.ﬂ (Emphasis added.)  Bellerose then explained that the Respondent might purchase the annex depending on the outcome of the union election and that, if the Union won the election, the Respondent would transfer its operations from the Canton warehouse to the annex and use only temporary employees to perform that work.  We agree with the judge that Bellerose thereby implicitly threatened ﬁthat whether the non-cons employees were transferred to the Toys R Us annex in the future, depended on the outcome of the election.ﬂ    336 NLRB No. 37  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 456The Respondent contends that Bellerose™s comments 
could not have been threatening in light of the Respon-
dent™s previous explanation to employees on March 8 that 
the Respondent had decided to use temporary employees 
from S&W Logistics because it was having trouble hiring 
additional workers.  As described above, however, the 
violation centers on Bellerose™s predictions about the 
fu-
ture
 staffing of the annex.  The lawfulness of the Respon-
dent™s initial staffing decision is not at issue.   
4.  The judge further found that the Respondent violated 
Section 8(a)(1) when, during captive-audience speeches on 

May 4 and 5, Senior Vice President Mixon threatened that 
it would be futile to elect a union at the Canton facility.  
As the judge found, Mixon first informed employees that 
the Respondent was considering outsourcing all of the 
work at its unionized facility in Greensboro, North Caro-
lina, and, then, warned: 
If the Union comes in, we will have no choice but to 
take a hard look at whether [Canton] should be treated 
any differently than our other unionized DC™s.  That™s 
not personal, and it is not intended as a threat.  That™s 
business.  That™s an economic reality.  Looking at the 
big picture, why should Canton, if it goes Union, have 
a better deal than Greensboro or our softline DC™s? 
We agree with the judge that Mixon™s remarks reasonably 
threatened that supporting the Union at the Canton facility 
would be futile because the Respondent could just out-source the employees™ work.  In this respect, we note, as 
did the judge, that Mixon™s own self-serving statement that 
his comments were not intended to be threatening supports 
a finding that his comments could reasonably be perceived 
as such by employees. 
Contrary to the Respondent™s contention, that Mixon™s 
statement regarding Greensboro may have been supported 
by objective facts is irreleva
nt.  As the judge correctly observed, the question is whether there was ﬁevidence that 
[Mixon™s] remarks were based on objective facts to sup-
port a reasonable belief as to
 the likely economic conse-
quence of unionization 
at Canton
 that was beyond the 
Respondent™s control.ﬂ  (Emphasis added.)  The judge 
found no such evidence.   
The Respondent™s assertion that there was no evidence 
that a decision to outsource the work at Greensboro would 

result in a similar course of action at Canton misses the 
mark as well.  Whether or not Greensboro™s fate would in 
fact determine the fate of Canton is beside the point.  As 
the judge found, Mixon™s rhetorical question to employ-
eesŠﬁwhy should Canton, if it goes Union, have a better 
deal than Greensboro or our softline DC™s?ﬂŠthreatened 
that Canton would be treated the same as Greensboro.  The 
threat, alone, violated the Act. 
5. Finally, the judge found that the Respondent violated 
Section 8(a)(1) on May 11 when it posted a memorandum 
announcing a 50-cent-per-hour wage increase, and on May 
12 when Assistant General Manager Tripp emphasized the 
wage increase in a series of ﬁ25th hourﬂ preelection meet-
ings with employees.  We affirm the judge™s finding.  As 
discussed in the judge™s decision, it is well established that 

an employer cannot time the announcement of increased 
benefits to dissuade employees from supporting the union.  
Waste Management of Palm Beach
, 329 NLRB 198 
(1999).  As the Board noted in that case:  
[I]t is clear that an employe
r™s right to recite for em-
ployees the benefits bestowed upon them prior to the 
union™s appearance includes the right to announce the 
culmination of any nonunion related efforts to im-
prove those benefits when such efforts naturally come 
to term, even in the period of an organizing campaign.  
The announcement becomes perilous, however, when 

the employer has, and exercises, discretion in choos-
ing the time for the announcement; timing may not be 
manipulated to heighten the impact of a new benefit, a 
subject to which employees are keenly sensitive. 
Id. at 199 fn. 4 (citing 
Speco Corp., 298 NLRB 439, 443 
(1990)).  Further, it is the employer™s burden to show that 
the announcement would have been made at the same time 
even if there had been no union activity.  Id. at 198.   
We find that the judge properly applied these principles 
in finding that the posting of the memorandum announcing 
the wage increase on May 11 and Tripp™s discussion of 
that increase during the 25th-hour meetings were unlaw-
ful.  As found by the judge, the Respondent™s practice 
prior to 1999 was to announce forthcoming wage increases 
in mid-May and to thereafter 
present and explain the in-
creases in formal group meetings with employees.  Here, 

the Respondent announced in a memorandum posted on 
May 11 that there would be a wage increase and informed 
employees that the group meetings to discuss the specifics 
of the increase were being 
postponed until after the elec-tion to ﬁavoid the appearance of trying to influence your 
vote.ﬂ  In the same breath, though, the Respondent imme-
diately outlined the details and implementation of the 
wage increase.4  Then, on May 12, Tripp seized on and 
emphasized the wage increase in the 25th-hour preelection 
meetings as part of the Respondent™s final push to discour-
age union support.  Tripp read and distributed to the em-
ployees a May 12 letter from Senior Vice President 
Mixon, which, as found by the judge, focused on the wage 
                                                          
 4 We do not rely on the fact that the Respondent mentioned the elec-
tion in its May 11 memorandum.  See 
Ansul, Inc
., 329 NLRB 935 
(1999). 
 K-MART CORP. 457increase and boasted that this increase would add up to 
over $1000 per year for most employees.
5   Based on the foregoing facts, for the reasons set forth 
by the judge in section II,H of
 his decision, we agree that 
the Respondent failed to satisfy its burden of showing 
that the posting of the May 11 memorandum and the dis-
cussions at the May 12 meetings were consistent with 

past practice and were governed by factors other than the 
election.  Cf. 
Columbian Rope Co.
, 299 NLRB 1198, 
1198Œ1199 fn. 6 (1991) (employer violated Sec. 8(a)(1) 
by deciding in its discretion to announce wage increase 
on day before representation election).
6   
The Respondent contends that the Board has not pro-
vided clear guidance to employers on how to handle 
regular wage increases that coincide with organizing 
campaigns.  On the contrary, as the Respondent recog-
nizes in its brief, it is settled that an employer™s obliga-
tion is to adhere to its established practices as if the un-
ion were not on the scene.  See 
United Airlines Services 
Corp.
, 290 NLRB 954 (1988).  Moreover, even where an 
employer is legitimately concerned about the consistency 
of its practices, Board precedent makes clear that the 
employer may avoid liability by postponing action relat-

ing to the wage increase until after the election, provided 
the employer gives employees certain assurances.  See 
Ansul, Inc
., 329 NLRB 935 (1999) (employer lawfully 
informed employees that it 
was delaying the announce-
ment of the results of its wage review until after the elec-
tion); 
Kauai Coconut Beach Resort
, 317 NLRB 996, 
996Œ997 (1995).  As the judge found, the Respondent 
neither adhered to its established practice nor postponed 
the announcement of the wage increase.  
 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge, as 
modified below, and orders that the Respondent, K-Mart 
Corporation, its officers, agents, successors, and assigns, 
shall take the action set forth in the Order as modified. 
Delete from the recommended Order the following 
sentence:  ﬁIT IS FURTHER ORDERED that the elec-

tion conducted in Case 7ŒRCŒ21537 on May 13 and 15, 
1999, be set aside, and that a 
new election be held at such 
                                                          
                                                           
5 Contrary to our dissenting co
lleague, we do not think Tripp™s 
speech may be fairly characterized as simply ﬁmentioningﬂ the wage 
increase. 6 Our dissenting colleague emphasize
s that the judge found that the 
Respondent™s 
decision to increase wages was not motivated by a desire 
to influence employees to vote ag
ainst the Union.  We accept the 
judge™s finding, to which no party 
has excepted.  That finding, how-
ever, is not inconsistent with the judge™s further finding that the Re-
spondent™s 
announcement
 of the wage increase violated the Act.  See, 
e.g., 
Waste Management of Palm Beach
, supra, 329 NLRB at 198 fn. 3 
(rejecting then-Member Hurtgen™s dissenting position). 
time and under such circumstances as the Regional Di-
rector shall deem appropriate.ﬂ 
   CHAIRMAN HURTGEN, dissenting in part. 
Contrary to my colleagues and the judge, I would find 
that the Respondent™s May 12, 1999 announcement of a 
wage increase during a series of preelection meetings at 
its Canton, Michigan warehouse facility did not violate 
Section 8(a)(1) of the Act.  
Pursuant to the procedures and timing of a wage re-
view process that it had utilized annually since 1997, the 
Respondent™s corporate officials on May 11, 1999, in-
formed its managers at all of its nonunionized distribu-
tion centers that there would be an employee wage in-
crease effective May 31 and instructed them to schedule 
employee meetings to explain the wage increase as soon 

as possible.  Pursuant to this directive, management at 
the Respondent™s Canton facility posted a memo on May 
11, which announced that all eligible employees would 
receive a pay increase effective May 31.  The memo also 
provided a general summary of the pay increase.  The 
memo also stated that the pay increase did not depend on 

the outcome of the election, which was to begin on May 
13.  Thereafter, during preelection meetings with em-
ployees on May 12, the Respondent made reference to 
the pay increase, and its prac
tice of granting annual pay 
increases.  Respondent did so 
in the course of addressing 
union claims that the Respondent was intending to re-
duce employees™ pay.  During the week after the election, 
the Respondent made formal presentations concerning 
the wage increase at employee meetings.
1  On the basis 
of these facts, the 
judge, in section III,H of his decision, 
found: 
 [C]ontrary to the General Counsel™s assertions . . . 
the [Respondent™s] determination to confer a wage 
increase and the timing of the post-election formal 
presentations at the Canton facility were conducted 
in the normal course of business and without any 

motive of inducing the employees to vote against the 
Union. 
 No party excepted to this finding.  Thus, it is established 

that the Respondent™s decision to increase wages was 
made in the normal course of business and was not moti-
vated by a desire to influence employees to vote against 
the Union.  
Even though it is conclusively established that the Re-
spondent™s wage increase decision was lawful, my col-
 1 A formal presentation is a pres
entation package prepared by Re-
spondent™s vice president. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 458leagues nevertheless find that the Respondent violated 
Section 8(a)(1) merely because it failed to remain mute 
about this decision until after the election.  However, as 
my colleagues acknowledge, 
ﬁan employer™s legal duty 
in deciding whether to grant benefits while a representa-
tion proceeding is pending is to decide that question pre-
cisely as it would if the union were not on the scene.ﬂ
2  The Respondent followed that rule here. Further, in tell-
ing the employees about the 
wage increase prior to the 
grant thereof, the Respondent followed the same practice 
that it had used in prior years.
3  Nevertheless, my col-
leagues fault the Respondent for mentioning the wage 

increase in its preelection meetings, which were held 
after the Respondent issued
 a memo announcing the 
wage increase.  
In my view, as it is established that the wage increase 
itself was lawful and as the Respondent™s May 11 an-
nouncement of the wage increase by memo was consis-
tent with the Respondent™s past practice, the Respon-
dent™s mention of the pay increase at its May 12 preelec-
tion meetings was clearly lawful.  Contrary to my col-
leagues, the Respondent™s mention of the pay increase in 
the preelection meetings cannot itself be condemned as 
inconsistent with past practice.  As in past years, Re-

spondent decided on a wage increase and announced it 
prior to the grant of the increase.  The decision was made 
on May 11, and it was announced by memo on May 11 
and by meetings on May 12.  The sole difference is that, 
this year (1999), the ﬁfor
mal announcement,ﬂ i.e., 
presentation package prepared by Respondent™s vice 
president, was not made until after the election.  
Respondent explained the delay,
 and told employees that 
the increase would not be dependent on the
 election re                                                          
sults. 
Columbian Rope Co.
, 299 NLRB 1198 (1991), on 
which my colleagues rely, is not on point.  In that case, 
the employer in July announced that it was postponing 
consideration of an August 
pay increase until November 
1.  The Board found that the employer™s subsequent No-
vember 1 announcement of a 
pay increase was an unlaw-
ful attempt to influence its employees™ votes in the No-

vember 2 election, as the empl
oyer was obligated only to 
consider a pay increase on N
ovember 1, not to announce 
an increase on that date.  Furt
her, the previous year, it 
had not granted the August pay increase until October.  

By contrast, in the present case the Respondent followed 
its consistent practice of annually initiating a wage re-
view process in February or March and announcing the 
resulting pay increase in May. 
                                                           
2 United Airline Services Corp
., 290 NLRB 954 (1988). 
3 Contrary to my colleagues, I find that the memo™s reference to the 
election was natural in the contex
t of the impending election and did 
not in itself represent a substantial deviation from past practice. 
Accordingly, I dissent from my colleagues™ finding 
that the Respondent™s mention of its lawful wage in-
crease violated Section 8(a)(1). 
    Patricia A. Fedewa, Esq
., for the General Counsel.
 D. Christopher Lauderdale and 
Glenn L. Spencer, Esqs., 
of 
Greenville, South Carolina, for the Respondent. 
Betsey A. Engel, Esq
., of Detroit, Michigan, for the Union. 
DECISION STATEMENT OF THE CASE 
C. RICHARD MISERENDINO, Administrative Law Judge.  
This case was tried in Detroit, Michigan, on September 20Œ23, 
1999, based on a charge filed by the International Union, 
United Automobile, Aerospace and Agricultural Implement 
Workers of America, AFLŒCIO (Union) on May 28, 1999,
1 as 
amended on July 29, 1999.  The complaint, which issued on 
August 4, 1999, and as amended at the hearing (GC Exh. 2), 
alleges that during the course 
of the Union™s organizing cam-
paign the Respondent violated Section 8(a)(1) of the Act by 
promulgating, maintaining, and 
disparately enforcing an overly 
broad no-solicitation and no-distribution rule contained in its 

employee handbook; orally promulgating a rule which prohib-
ited employees from discussing 
union-related subjects during 
working time and prohibiting employees from distributing un-

ion literature after work hours at the entrance to the Respon-
dent™s facility; encouraging empl
oyees to report to management 
employees who pressured or harassed them to support the Un-

ion; coercively interrogating em
ployees about their support for 
the Union; threatening employees with loss of benefits for sup-
porting the Union; threatening 
to outsource or consolidate op-
erations if the Union was elected; telling employees that it 

would be futile to select the Union as their collective-
bargaining representative; granti
ng employees benefits in order 
to discourage their support for the Union; and announcing a 

wage increase in order to discourage employee support for the 
Union. Objections filed by the 
Union to an election conducted 
on May 13 and 15, 1999, in Ca
se 7ŒRCŒ21537, were consoli-
dated for hearing with the unfair labor practice charges. 
The Respondent™s timely answer 
denied the material allega-
tions of the complaint. The Respondent also denies having 
engaged in any objectionable conduct. The parties have been 
afforded a full opportunity to appear, present evidence, exam-
ine and cross-examine witnesses, and file briefs.  
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, Respondent, and Charging Party, I 
make the following FINDINGS OF FACT 
I. JURISDICTION The Respondent, a corporation, 
is a general merchandise re-
tailer with a distribution center 
(i.e., warehouse facility) located 
in Canton, Michigan, where it receives, stores, and ships goods 
and products. During the calendar year ending December 31, 
 1 All dates are in 1999, unless otherwise indicated. 
 K-MART CORP. 4591998, the Respondent™s Canton 
distribution center derived 
gross revenues in excess of $500,000 and purchased and re-
ceived goods valued in excess of $50,000 directly from points 
located outside the State of Michigan. The Respondent admits 
and I find that it is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
The Respondent further admits, and I find, that the Union is a labor organization within the m
eaning of Section 2(5) of the 
Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A.  Motion to Strike 
On brief for the first time, th
e General Counsel argued that 
the Respondent ﬁcoercivelyﬂ distributed ﬁVote Noﬂ T-shirts to 

employees during the organizing 
campaign. Specifically, it is 
asserted that K-Mart Supervisors Jerry Walker, William Kaiser, 
and Charles Robinette coercively
 distributed ﬁVote Noﬂ para-
phernalia to employees in viola
tion of Section 8(a)(1) of the Act, citing 
A. O. Smith Automotive Products Co., 315 NLRB 994 (1994) (GC Br. at p 19). The Respondent therefore filed a 

posthearing motion to strike the allegation on the grounds that the 
conduct is not alleged in the complaint nor did the General Coun-
sel seek to amend the complaint at any time to allege such a vio-
lation. The Respondent further asserts that to find a violation 
based on this allegation would be a denial of due process
. Henry 
Bierce Co. v. NLRB
, 23 F.3d 1101
 (6th Cir. 1994). I agree.  
In Henry Bierce Co
., the Sixth Circuit Court of Appeals estab-
lished a rubric for determining whether a Respondent™s due proc-
ess rights have been violated. The appellate court succinctly 
stated that the fundamental elements of procedural due process 
expressed in decisional law are notice and an opportunity to be 
heard. The Administrative Pr
ocedure Act likewise requires 
timely notice of all matters of fact and law involved. The Sixth 
Circuit, however, recognized a limited exception to the general 
rule: that is, if such notice is not timely provided, an agency may 
nevertheless decide the issue if the Respondent had the opportu-
nity to fully and fairly litigate the issue. 23 F.3d at 1106Œ1107  
The allegations in the complaint are very succinct and tightly 
drafted. They do not allege, either expressly or implicitly, that the 
Respondent coercively distributed ﬁvote noﬂ paraphernalia to 
employees; that is, in a manner as to pressure employees to make 
an observable choice or open acknowledgement concerning their 
position in the union campaign
. A. O. Smith Automotive Products 
Co., supra. At the hearing, the Ge
neral Counsel did not attempt to 
amend the complaint or otherwise raise the issue. Nor did the 
General Counsel move to amend the complaint in her posthearing 
brief to allege that antiunion paraphernalia was coercively dis-
tributed by supervisors.  
Instead, the allegation is subtlety introduced in the General 
Counsel™s posthearing brief at pa
ge 19 by asserting that ﬁ[n]ot 
only do Walker, Kaiser, and Robinette™s handing out ‚Vote No™ 

paraphernalia evidence Respondent™s disparate treatment with 
respect to solicitation, but it is also coercive. 
A. O. Smith Automo-
tive Products Co
., 315 NLRB 994 (1994).ﬂ Thus, I find that there 
was no formal notice of the alleged coercive distribution at any 
point in this proceeding. 
Nor does the record reflect that the Respondent was informally 
notified of the unpleaded issue. Although employee witnesses 
Arnold Gregory and Larry Nagy testified that Supervisors 

Walker, Robinette, and Kaiser di
stributed ﬁVote Noﬂ materials to 
employees, their testimony was submitted to show that the Re-

spondent had disparately enforced its no-solicitation policy. At 
no time during the hearing did the General Counsel allude that 
this evidence was directed at an allegation of coercive distribu-
tion. There is nothing in the record that suggests that the Respon-
dent understood this evidence to be directed to an unpleaded 
issue. Thus, I find the Respondent did not impliedly consent to 
litigate the unpleaded issue of coercive distribution. 
The final question is whether the Respondent had a full and 
fair opportunity to litigate the allegation that its supervisors coer-
cively distributed antiunion paraphernalia, even though it did not 
consent to do so. In the context of litigating the issue of disparate 
enforcement of a no-solicitation po
licy, there was testimony from 
both sides concerning the distribu
tion of antiunion paraphernalia, 
including ﬁVote Noﬂ T-shirts. However, if the Respondent had 
known about the new allegation at the hearing, it may have pre-
sented additional evidence in de
fense of the ﬁcoercive natureﬂ 
charge. I therefore find that the Respondent did not have a full 
and fair opportunity to litigate th
e new allegation that was raised 
for the first time indirectly in 
the General Counsel™s posthearing 
brief. According, I grant the motion to strike the allegation that Su-
pervisors Walker, Kaiser, and Robinette coercively distributed 
ﬁVote Noﬂ paraphernalia in violation of Section 8(a)(1) of the 
Act. 
B.  Background The Respondent is a nationwid
e general merchandise retailer 
with retail stores located throug
hout the United States. Merchan-
dise for these stores is received,
 configured, and distributed from 
distribution centers (i.e., warehouses). The Respondent™s distribu-
tion center in Canton, Michigan, services approximately 134 
stores in three States. It employs approximately 634 associates, 
who work on three shifts in one of the following departments: 
receiving, nonconveyable (noncons),
2 repack, put-+/*away, ship-
ping, and offices.  
In late December 1998, the Union initiated an organizing cam-
paign seeking to represent associates employed at the Respon-
dent™s Canton distribution center.  On March 26, 1999, the Union 
filed a representation petition seek
ing to represent the following 
unit:  All warehouse associates, warehouse clerical, office cleri-

cal,maintenance; skilled and general, and also including all 
general warehouse employees
; excluding, supervisors, 
guards, confidential employees, and all other employees ex-
cluded under the Act. 
 A Stipulated Election Agreement was approved on April 12, 
an election was conducted on May 13 and 15, and the Union was 
defeated.  On May 21, the Union 
filed objections to conduct al-
legedly affecting the outcome of the election followed by related 
unfair labor practice charges. 
                                                          
 2 The noncons department handles bulky items such as dog food and 
televisions that cannot be moved on conveyor belts. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 460C. Events of March 1999 
1. Neil Currin distributes prounion literature in the cafeteria 
On or about March 11, 1999, employee Neil Currin passed out 
a prounion newsletter in the cafeteria during his break. Currin 
testified that General Manager B
ill Bellerose approached him as 
he placed copies of the newsletter on the end of the cafeteria 
tables. According to Currin, Bellerose stated that he did not want 
him passing out any literature and asked him to come to his of-
fice. As they walked to Bellerose™s office, Currin explained that 
he was on break and that he was passing out a union newsletter. 
Currin further testified that inside the office Bellerose told him 
that he did not want anyone harassing or coercing other employ-

ees. When Currin denied that he had harassed anyone, Bellerose 
stated, ﬁI want it completely understood that there will [sic] be no 
harassment or coercing.ﬂ (Tr. 259.) Currin told Bellerose that he 
understood, the two shook hands, and Currin left the office.  
Bellerose testified that as he wa
s returning to his office from a 
meeting down the hall from the caf
eteria, he saw Currin through 
glass windows in the cafeteria door thrust the newsletter into the 

chest of another employee. (Tr. 655.) Because it appeared as 
though Currin was forcing the literature on the employee, Belle-
rose walked into the cafeteria an
d asked Currin to come to his 
office.3  Bellerose denied that he ever told Currin that he could 
not distribute literature in the cafeteria. Rather, he stated that he 
told Currin that he did not want him forcing it on the other em-
ployees.  
The testimony of both individuals is essentially the same, ex-
cept that Bellerose denied that he
 told Currin that he could not 
distribute literature in the cafeteria
 and Currin denied that he was 
harassing and forcing the literature on another employee. Of the 
two, Currin™s testimony was unconvincing on this point. It is 
implausible that Bellerose woul
d tell Currin in public that he 
could not pass out literature, but never mentioned it again in pri-

vate (out of earshot of everyone else). It is also difficult to believe 
that in a cafeteria where coworkers were present, not a single 
employee was called to corroborate Currin™s version of the public 
conversation. In contrast, Bellerose
™s testimony is consistent with 
a memorandum that he posted immediately after the incident 

dispelling a rumor that an employee was fired for passing out 
union literature. (GC Exh. 5.) The memo explained that the em-
ployee had been counseled for pressing documents against the 
chest of another employee in the cafeteria and that such conduct 
was unacceptable. Bellerose™s testimony is also consistent with 
what he had told other employee
s in various meetings that oc-
curred around the same time, that is, that literature had to be 
handed out on break time in nonworking areas. (Tr. 61.) For 
these, and demeanor reasons, I credit  
Bellerose™s version of what he said to Currin on or about 
March 11, 1999. 
2. Second-shift noncons employees are questioned about 
the Union Arnold Gregory, Antonio Walton, and Antonio Williams are 
second-shift associates in the 
noncons department. Gregory testi-
                                                          
                                                           
3 Bellerose credibly testified that 
he chose to go to his office to dis-
cuss the matter because he did not want
 to embarrass Currin in front of 
his coworkers. (Tr.  656.) 
fied that in mid-March 1999, he was working in the area immedi-

ately surrounding the noncons conveyor belt, when Supervisor 
Chuck Robinette walked over to Walton and Williams, who were 
working nearby, and asked them why they wanted a union. (Tr. 
57.) When neither employee responded, Robinette walked away. 
The next day, Gregory was working in a noncons aisle when 
Walton and coworker Clyde Smith beckoned him to come to the 
noncons desk to hear what Robinette was saying about the Un-
ion. According to Gregory, Robinette told a small group of em-
ployees that union dues would be $40 per week and that he could 
not understand why the employees wanted a union because K-
Mart had been good to them. Gregory testified that Robinette also 
stated that if the Union was elected there would be a strike and 
everyone would lose their jobs.  (Tr. 59, 90.)  
Employee Walton likewise recalled Robinette saying that un-
ion dues would be $40 per week. He testified that Robinette 
asked the employees why they needed a union and told them that 
the Respondent would never sign a collective-bargaining agree-
ment.
4 (Tr. 131, 132.) Employee Smith also testified that 
Robinette said that union dues would be $30 or $40 a week and 
remembered Robinette telling the employees that it would be a 
waste of time to vote for the Union. (Tr. 142.)  
Robinette testified only long enough to generally deny that he 
ever initiated any discussion with
 the employees about the Union. 
He stated that twice he responded to questions asked by a group 

of employees, ﬁbut that was it.ﬂ (Tr. 547.) He did not identify 
who were the employees and he did not specify when the two 
encounters occurred or where they occurred. He also denied that 
the Respondent instructed its supe
rvisors to try to encourage the 
employees to vote no. (Tr. 548.) 
Having observed him testify, 
and having considered his responses, I am not persuaded by 
Robinette™s generalized and very limited testimony.  
The Respondent nevertheless asse
rts that there are inconsisten-
cies and contradictions in the testimonies of Gregory, Walton, 
and Smith, and therefore their testimonies should not be credited. 
It is not uncommon, however, for one person to recall parts of a 

conversation and for another person 
to recall other parts. The fact 
that individual recollections do not overlap completely does not 

warrant an inference that the witnesses are not telling the truth. 
Here, the corroborative testimonies establish that Robinette did 
ask why employees wanted a union (Tr. 57, 59, 132); that he did 
tell the employees that union dues would be $40 a week (Tr. 59, 
131, 141Œ142); and that he did state that employees would lose 
benefits if the Union was elected (Tr. 132, 142Œ143).  
For these, and demeanor reasons, I credit the testimonies of 
Gregory, Walton, and Smith, and I find that Robinette was not 
credible on this point. 
3. The mandatory March meeting 
Sometime in mid-March 1999, 
a mandatory meeting of the 
shipping department and noncon
s associates was called by Gen-
eral Manager Bellerose.  Shipping department employee Donald 
Beasley testified that Bellerose to
ld everyone at the meeting that 
some employees had complained that they had been harassed by 
employees trying to organize the Union. Bellerose told the group 
 4 The evidence reflects that Walt
on may have melded the remarks 
made by Robinette on the 2 consecutive days.  
 K-MART CORP. 461that he would not tolerate harassment and if anyone felt that they 
were being harassed, they could notify him, their immediate su-
pervisor, or the human resources department. Beasley also testi-
fied that Bellerose stated that union literature could not be handed 
out on companytime unless you were on your break in the break-
room. Employees Anthony Gregory and Gary Bush also attended 
the meeting.
5  They likewise recalled Bellerose saying that union 
literature could only be handed out during breaktime in non-
working areas (Tr. 61, 126, 300, 302) and that if anyone was 
harassed by another employee ab
out the Union they should report 
it to Bellerose because he did not want anyone to be harassed.  
When the meeting was over, Bellerose distributed a pro-
company memo to the employees, dated March 16, 1999, which, 
among other things, reiterated that the Respondent would not 
tolerate associates harassing other associates about the Union. 
(GC Exh. 4.) It also stated that ﬁif you have any concerns about 
questionable conduct, feel free to talk to your supervisor, man-
ager or myself at any time.ﬂ  
Bellerose admitted that he told
 the employees that harassment 
would not be tolerated, but deni
ed telling them that they should 
report any harassment about the Union to him. (Tr. 653.) His 

testimony, however, is contradicted by his contemporaneous 
March 16 memo, which focuses so
lely on harassment by union 
supporters and encourages employees to contact their supervisor, 

manager, or him about such condu
ct. Bellerose also denied mak-
ing any statements at the meeting about distributing union litera-
ture during working time. The cr
edible and corroborative testi-monies of employees Gregory, Beasley, and Bush, sufficiently 
rebut his denial. Thus, for these and for demeanor reasons, I do 
not credit Bellerose™s denials about reporting employees who 
solicit support for the union and restricting the distribution of 
union literature on companytime.  
D. Events of April 1999 
1. Distributing union literature
 outside the main entrance 
In early April, after the end of their shift, employees Neil Cur-
rin and Tom Hooks passed out copies of an organizing newslet-

ter, called the Canton Ear, outside the main entrance to the Can-
ton distribution center. (GC Exh. 6.) As they handed the literature 
                                                          
 5 Gregory recalled another meeti
ng in April held for noncons em-
ployees only, which was attended by
 Bellerose and Operations Man-
ager David Creamer at which Bellerose reiterated that employees 
should report any harassment by union supporters. That prompted 
Gregory to ask what should he do if 
he felt harassed by LISI, an anti-
union consulting firm hired by the 
Respondent. According to Gregory, 
Bellerose dismissed the question by sa
ying that they were just giving 
information. Bellerose denied that
 he attended such a meeting. He 
testified that following the mid-Ma
rch meetings described by Bush, 
Gregory, and Beesley he conducted 
no meetings with employees con-
cerning the Union until early May 1
999. (R. Br. p. 44.) The evidence 
shows, however, that Bellerose attende
d a birthday meeting in April. In 
addition, Creamer did not deny that 
he and Bellerose were present at a 
meeting for noncons employees in April. The failure of Creamer to 
testify on this issue warrants a reas
onable inference that his testimony 
would have been adverse to the Respondent.  
Jim Walter Resources,
 324 NLRB 1231, 1233 (1997).  For these, and demeanor reasons, I 

credit the testimony of employee Anthony Gregory that Bellerose reit-
erated at a meeting in April that anyone who felt harassed by employ-
ees supporting the Union should advise management of the same. 
to employees leaving and entering the building, Bellerose told 
them that he wanted to see them inside. Hooks and Currin testi-
fied that Bellerose took them into
 an office in the personnel area 
where he told them that they could not pass out literature outside 
of the building. When Hooks asked him if it was all right to dis-
tribute the literature during brea
ks and lunches in nonworking 
areas, Bellerose responded, ﬁYou™re welcome to distribute it out 
at the gate,ﬂ and he repeated that statement several times. (Tr. 
184, 261.)  
Bellerose admitted that he prohibited Currin and Hooks from 
distributing union literature at th
e entrance to the building. How-
ever, he testified that he told them that ﬁit would be better for 
them to go out more towards the gate area.ﬂ (Tr. 671.) The impli-
cation being that he did not insist or direct them to distribute the 
literature at the gate.  Rather, he suggested that they could pass 
out their materials in the parking lot toward the gate. For de-
meanor reasons, I reject Bellerose
™s version of the conversation, 
as well as the inference that the Respondent would have me draw 
from his testimony. I find the testimonies of Currin and Hooks 
were credible and consistent.  
2. The ﬁbirthdayﬂ party meeting 
The Respondent typically holds 
birthday party meetings to 
recognize employees who celebrated a birthday during the previ-
ous month. Refreshments are served and employees are encour-
aged to ask questions about th
e Company. The unrebutted evi-
dence shows that these informal monthly get-togethers are an 
opportunity for the employees to voice complaints.  
In April 1999, a birthday party 
meeting was held to recognize 
the birthdays of employees Samuel Tocco and Faye Barbee. 
General Manager Bellerose atte
nded, along with a human re-
sources employee named ﬁCheryl, and Human Resources Man-
ager Chris Head. Barbee testified that after finishing their cake, 
Bellerose asked if anyone had any questions or complaints. When 
there was no response, he stated 
ﬁlet™s talk about the union.ﬂ He 
wanted to know why the employees felt that they needed a un-

ion? Barbee testified that she told Bellerose that the employees 

looked to the union for ﬁjob security.ﬂ At that point someone 
asked a question about the Toys R Us annex, a building located 
next to the warehouse facility, which was used to store noncons 
merchandise. Many of the noncons employees were upset be-
cause the Respondent was using an
 outside contractor to operate 
the Toys R Us annex, rather than assigning the work to noncons 
employees. Barbee testified that Bellerose stated that the Re-
spondent ﬁcould not afford to send anyone from our Companyﬂ 
to work at the annex at the time. (Tr. 153.) He also stated that if 
the Union was elected the Respondent would work out of the 
warehouse only. (Tr. 152.) 
Tocco testified that Bellerose asked the employees if they had 
any questions and told them to ﬁfeel free to talk.ﬂ (Tr. 167.) He 
specifically asked Bellerose how long was the lease for the Toys 
R Us annex. According to Tocco, 
Bellerose thought that the lease 
might have a few years left, but he mentioned that the Respon-
dent was considering purchasing the building depending on the 
outcome of the election. (Tr. 167.) Tocco also testified that Belle-
rose stated that the Respondent was considering purchasing the 
Canton warehouse depending on the outcome of the union elec-
tion. (Tr. 168.) Tocco stated that Bellerose said that if the Union 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 462was elected and it decided to go on strike, the Respondent would 
ship all of its merchandise from the annex. (Tr. 169.) Tocco 
opined that ﬁhe (Bellerose) was making it quite clear that they 
would ship from the annex if the union got in and there was a 
strike.ﬂ (Tr. 175.) Tocco also stated that Bellerose said, ﬁhe 
would do whatever it took to keep the union out.ﬂ (Tr. 168.)  
Barbee and Tocco were credible witnesses. They did not con-
tradict each other. Both testified that Bellerose stated that in the 
future the work possibilities for the Toys R Us annex depended 
on the outcome of the union election.  
Bellerose did not rebut Barbee™s
 testimony that he initiated a 
conversation about the Union by stating, ﬁlet™s talk about the 
union.ﬂ In addition, he did not specifically tell the employees that 
no one would be transferred to the annex if the Union was 
elected. Rather, he denied that he told the employees that they 
would not be transferred to th
e Toys R Us annex ﬁbecause of 
their union activities,ﬂ which is not exactly the same. (Tr. 664.) 
For these, and demeanor reasons, I credit the testimony of Barbee 
and Tocco as to what Bellerose stated at the birthday party meet-
ing. E. The Respondent™s Antiunion Campaign 
1. The Greensboro contract 
Barbara Macer is a traffic clerical, who works a split shift 1Œ9 
p.m. She actively supported the Union serving as the editor of the 
union newsletter and passing out uni
on literature to coworkers. In 
early April, Macer saw shipping
 clerk Jackie Sinelli using the 
company photocopy machine in the front office to make copies 
of the ﬁGreensboroﬂ contract: a collective-bargaining agreement 
covering the Respondent™s unionized warehouse employees in 
Greensboro, North Carolina.
6  Managers Clayton Schroeder, Bill 
Bumbalough, and Dave Creamer were in the general vicinity of 
the photocopying machine. Acco
rding to Macer, Creamer stood 
10Œ12 feet from Sinelli, as she made copies. Creamer testified 
that he did observe Sinelli make
 copies of the Greensboro con-
tract on companytime and also stated that she was directed to do 

so by management. (Tr. 524.) Although he did not know how 
copies were made by Sinelli, he stated that he needed 12Œ15 
copies for members of 
management. (Tr. 525.)  
Ten minutes after Macer first saw Sinelli at the copy machine, 
she walked across the hall to tell Human Resources Manager 
Chris Head that Sinelli was making copies of the Greensboro 
contract on companytime using co
mpany materials. According to 
her unrebutted testimony, Head stated that he would look into the 
matter and Macer returned to work. However, later that after-
noon, around 4 p.m., Macer saw Sinelli passing out copies of the 
Greensboro contract on companytim
e to employees in the front 
office, the cafeteria, the traffic office, and outside the locker room 

in the warehouse.  
2. The ﬁVote Noﬂ T-shirts 
In April, ﬁVote No T-shirtsﬂ were available in boxes located in 
the front office area for any employee who wanted one. Em-
ployee Anthony Gregory testified that around mid-April he saw 
shipping department employee Mike Sundberg with an armful of 
                                                          
 6 The wages and benefits of the Gr
eensboro contract were lower than 
the wages and benefits of the Canton
 facility employees, a point high-
lighted by the Respondent in opposing the Union at Canton.  
ﬁVote Noﬂ T-shirts distributing them to other employees, while 
Supervisors Jerry Walker and Bill Kaiser watched. According to 
Gregory™s unrebutted testimony, he informed General Manager 
Bellerose that an employee was passing out ﬁVote Noﬂ T-shirts 
on companytime in the shipping department, and Bellerose told 
him he would look into it. Gregor
y further testified that shortly 
thereafter he saw Operations Manager Creamer passing out 
ﬁVote Noﬂ T-shirts to employees, including employees Vince 
Kutscheid and Mike Bowden. (Tr. 69Œ71.)  
Operations Manager Dave Creamer testified that he had been 
instructed by Bellerose to retrieve some ﬁVote Noﬂ T-shirts from 
the warehouse, after an employee (presumably Gregory) com-
plained to Bellerose that the T-shirts were being passed out in the 
warehouse on companytime. Accord
ing to Creamer, the T-shirts 
were available to anyone who wanted them in the front office 
area, but were not suppose to be distributed on the work floor. 
Supervisor Walker misunderstood the instructions and had taken 
some ﬁVote Noﬂ T-shirts to his office. Creamer said that he re-
trieved the ﬁVote Noﬂ T-shirts from Walker™s office and returned 
them to the front office area.  
However, Creamer denied distributing the T-shirts to employ-
ees. Rather, he testified that as he walked back to the front office 
through the warehouse with the ﬁVote Noﬂ T-shirts someone 
took a T-shirt off the pile. (Tr. 519.) Creamer was a credible 
witness and his explanation is plausible. His testimony was also 
corroborated by employee Kutscheid, who testified that he never 
received a T-shirt from Creamer or anyone else. (Tr. 629.) I 
credit the testimony of both Creamer and Kutscheid as to whether 
they distributed or received T-sh
irts on working time in a work-
ing area.  On the other hand, the evidence corroborates Gregory™s testi-
mony to the extent that there were ﬁVote Noﬂ T-shirts in the 

warehouse in Walker™s office. 
The unrebutted testimony also 
shows that Gregory complained to Bellerose about the ﬁVote Noﬂ 
T-shirts, which prompted Bellerose to direct Creamer to retrieve 
them. Although Creamer testified that he retrieved the T-shirts 
from Supervisor Walker™s office before any were distributed, his 
testimony on this issue is hearsay and as such I give it little 
weight in absence of any corroborative testimony by Supervisor 
Walker, who was not called to testify at the hearing. The Re-
spondent offered no explanation fo
r not calling Walker. It is well 
settled that when a party fails to call a witness who may reasona-

bly be assumed to render favorabl
e testimony to that party, an 
adverse inference may be drawn regarding the factual issue on 
which the witness is likely to have knowledge. Indeed, it may be 
inferred from the failure to call th
at witness that the witness, if 
called, would have testified advers
ely to the party on that issue. 
Jim Walter Resources,
 324 NLRB 1231, 1233 (1997). Such an 
adverse is warranted in this case. 
Supervisor Kaiser similarly deni
ed that he observed employee 
Sundberg distributing ﬁVote Noﬂ T-shirts. He credibly testified 

that he was on bereavement leav
e from April 29ŒMay 9, and to 
the best of his knowledge the T-shirts were not available before 
then. For demeanor reasons, I credit his testimony that he did not 
observe Sundberg distributing T-shirts.  
That does not mean, however, th
at employee Sundberg did not 
distribute the antiunion paraphernalia. Sundberg testified that he 
took 20Œ30 ﬁVote Noﬂ T-shirts from the front office area to the 
 K-MART CORP. 463shipping department before bringing them home, but denied 
passing out any T-shirts to coworkers. (Tr. 522Œ623.) His testi-
mony was not persuasive. Sundberg did not conceal the fact that 
he had a strong dislike for Gregory and the Union. His antipathy 
for the union supports a reasonable inference that he was more 
involved in the antiunion campaign then he was willing to admit. 
I am unconvinced that he took 20Œ30 ﬁVote Noﬂ T-shirts directly 
home without passing a few out to his coworkers. For these, and 
demeanor reasons, I credit Gregory™s testimony that Sundberg 
distributed ﬁVote Noﬂ T-shirts in the warehouse during working 
time. 
3. Continued distribution of antiunion paraphernalia 
Gregory also credibly testified that around April 23, he saw 
Supervisors Walker and Kaiser handing out copies of the Greens-
boro contract to employee Mike 
Sundberg. (Tr. 65, 97.) He also 
saw Kaiser handing antiunion literature to employees Larry 
Nagy, Rodney King, and Jim Jone
s. (Tr. 69.) Kaiser did not 
dispute this part of Gregory™s testimony, and Walker was not 

called to testify. His absence warrants an adverse inference that 
had he been called to testify he
 would have rendered unfavorable 
testimony to the Respondent on this issue.   
Gregory further testified that the next day, April 24, he ob-
served Supervisor Walker and Kaiser handing copies of the 
Greensboro contract to employee Mike Sundberg and later that 
evening Sundberg gave a copy of the contract to employee Rod-
ney King. (Tr. 65Œ67, 98, 101.) 
Gregory stated that Walker and 
Kaiser showed him a copy of 
the Greensboro contract and told him that it was the contract that 
they handed out. (Tr. 101.) Again 
Walker was not called to tes-
tify, which warrants an adverse inference.  
Kaiser did not deny that he ever handed out the Greensboro 
contract to employees. Rather, he
 testified that he could not find 

anything indicating that he worked on Saturday, April 24. (Tr. 
541.) He also testified that he researched various documents 
including a tracking report (R. Exh. 45), which shows that several 
employees did not work on April 24. However, Respondent™s 
Exhibit 45 does not even list Gregory, Sundberg, King, or Kaiser 
as employees nor does not show that they worked any time dur-
ing week of April 19Œ25. I find that the exhibit has no probative 
value because it does not even identify the key witnesses as em-
ployees. Also, for demeanor reas
ons, I am unpersuaded by Kai-
ser™s testimony that no employees worked during on April 24.  
Sundberg stated that he was never given copies of the Greens-
boro contract. (Tr. 622.) He also denied distributing any anti-
union literature to any employees. 
For demeanor reas
ons, I do not 
credit this part of Sundberg™s testimony. Instead, I credit Greg-
ory™s testimony that Walker, Kaiser, and Sundberg distributed 
copies of the Greensboro contract in the shipping area. 
Employee Larry Nagy also observed Supervisors Walker, Kai-
ser, and Robinette distributing an
tiunion literature in the shipping 
area on companytime. Nagy™s unc
ontradicted testimony shows 
that Walker gave him antiunion literature while he worked in a 
trailer on the dock. As he handed the material to Nagy, Walker 
stated that a ﬁnon-union family is a happy family or something to 
that effect.ﬂ (Tr. 313.) Nagy also stated that Kaiser was in the 
area handing out the same literature. (Tr. 311, 312.) Kaiser, how-
ever, did not rebut Nagy™s assertion.  
Nagy further testified that 1 day on his way into work Walker 
asked him if he wanted a ﬁVote Noﬂ T-shirt to which Nagy re-
sponded ﬁI wouldn™t mind having one of those to wash my car 
with or check my oil.ﬂ (Tr. 314.) Finally, Nagy stated that about 
2Œ3 weeks before the election Supervisor Robinette handed him a 
ﬁVote Noﬂ button and ﬁVote Noﬂ K-Mart hat on companytime. 
Nagy™s testimony on this point was also unrebutted.  
Employee Ricky Brock testified that on May 6 he saw em-
ployee Doug Morse talking with Receiving Supervisor Arnie 
Vandercruyssen in a receiving aisle. Morse then got into a golf 
cart with Vandercruyssen and drove to the other end of the re-
ceiving aisles. Brock stated that along the way, the Vander-
cruyssen and Morse periodically stopped to talk to employees 
and Morris handed out ﬁVote Noﬂ buttons. Brock testified that he 
could not hear what Morse and Vandercruyssen said to the em-
ployees. He was working in another aisle several hundred feet 
away. (Tr. 290.) His primary attention was directed to moving a 
pallet of merchandise down an ai
sle, which ran parallel to the 
route taken by Vandercruyssen and Morse.  
Vandercruyssen testified that during the organizing campaign 
antiunion literature and ‚Vote Noﬂ buttons were passed out, ﬁleft 
on desks of employees to read and look atﬂ and made available at 
the front door. (Tr. 645.) He denied, however, that he distributed 
Vote No buttons or that he distributed antiunion literature from a 
golf cart.  Vandercruyssen did not recall seeing Doug Morse 
distribute Vote No buttons or recall riding in a golf cart with him.  
He did not know Ricky Brock. 
Vandercruyssen was no longer 
working for the Respondent when he testified at the hearing.  
For demeanor, and other reasons, I credit Vandercruyssen™s 
testimony that he did not see Morse distribute buttons to employ-
ees or participate in that activity
 with him. While it is possible 
that Brock may have seen so
meone with Morse, I am uncon-
vinced that it was Vandercruyssen.
 Notably, Brock stated that he 
was not sure of Vandercruyssen™s 
name, that he had never seen 
him in the area before, and that he had never seen him driving a 
golf cart before, which suggests that he may have identified the 

wrong person. That possibility is 
enhanced by Brock™s question-
able vantage point several hundred feet away and the fact that he 

was devoting most of his attention to negotiating the aisle with a 
pallet of merchandise. 
Finally, Employee Tom Hooks tes
tified that a few days before 
the election he was working by the receiving office when em-
ployee Bob Shaw handed him and other employees in the area a 
letter prepared by another employee, Sharon Dielenhein, praising 
the Respondent and opposing the Union. (GC Exh. 8.) Hooks 
stated that Shaw did not distribute the letter on his break. 
F. Events of May 1999 
1. The May 1 open house 
In 1987, the Canton warehouse held an open house to com-
memorate the 25th
 anniversary of K-Mart. In spring 1998, almost 
a year before the Union filed its
 representation petition, the Re-
spondent discussed the idea of having another open house for 
employees and their families. On April 7, 1998, Manager Bill 
Bumbalough issued a memo to the Canton facility employees 
soliciting their ideas, help, partic
ipation, and input for a 1998 open house. (R. Exh. 12.) An open house committee met in July 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 464and October 1998 to develop a program and come up with an 
open house date.  
In November 1998, Operations Manager David Creamer
7 was 
asked to coordinate the open house activities, including setting up 
a raffle. Creamer instructed the salvage room employees to store 
damaged merchandise, as well as 
items inadvertently shipped and 
unclaimed by various vendors, which would be used as raffle 
prizes.  
By December 1998, the open house committee still had not se-
lected a date for the open house. January was not an option be-
cause of the biannual inventory and February was ruled out be-
cause of possibility of inclement 
weather.  In addition, renovation 
of the front offices and entrance began in November and was not 
expected to be completed for a few months. Thus, in December 
1998, Bellerose issued a memo to the Canton facility employees 
indicating that the open house date would be delayed until the 
remodeling of the front offices was completed.
8 In early April 1999, the front office remodeling was com-
pleted.  A short time later, the open house was scheduled for 
Saturday, May 1, 1999.  The open house committee met to organ-
ize the event and all of the warehouse employees were notified.  
The May 1 open house was a big event, complete with a band, 
face painting, clowns, and fire trucks. Hot dogs, hamburgers, 
drinks, and T-shirts were provided at no charge. The Respondent 
raffled off Nintendo ﬁ64ﬂ sets, 
televisions, VCRs, boom boxes, 
and many other items. A grand pri
ze raffle was held for a riding 
lawn mower.  
2. Macer™s unsuccessful job application 
On or about April 22, the Respondent™s corporate human re-
sources director, William Gilooley
, was in the process of inter-
viewing candidates for a human re
sources generalist position at 
the Canton facility, when traffic clerk Barbara Macer asked him 

if he would consider an appli
cation from someone within the 
warehouse. Gilooley testified th
at he spoke to Macer about the 
qualifications for the position and encouraged her to apply if she 
thought she met the qualifications. About a week later, Macer 

submitted an application for the position. On or about April 29, 
however, another candidate was selected.  
Macer testified that in late April she asked Bellerose if she 
could bring a guest to the open house because she did not have 
any family to bring. Initially, he told her, ﬁNo.ﬂ (Tr. 211Œ212.)  
He then told her that she could bring a guest if she provided the 
guest™s name by the end of the week. Macer asked why she was 
the only person being subjected to this arrangement. Bellerose 
replied that the Company wasted too much time on her issues and 
that she should turn in the name of her guest by week™s end. 
On or about May 4, a few days after the open house, Macer 
had another conversation with G
ilooley. She testified that she 
asked Gilooley about the status of her application, he took her 
                                                          
 7 The evidence shows that the Respondent has historically held a 
summer picnic and Christmas party for employees and their families. 
Creamer was chosen to coordinate the open house because he had or-
ganized the 1998 summer picnic. 
8 In October 1998, Senior Vice President Jim Mixon initiated a gen-
eral maintenance program in all the distribution centers. Bellerose 
contracted to have the front offi
ces and bathroom remodeled and to 
have some landscaping done outside.  
into an office, asked her if she had brought a union organizer to 
the open house, and told her that the Respondent had to take into 
consideration who were Macer™s 
friends. (Tr. 216.) Macer testi-
fied that Gilooley told her that she had used poor judgment in 
bringing a union organizer to the May 1 open house.  
Gilooley denied having more than one conversation with 
Macer about the job opening. (Tr. 390.) Rather, he stated that 
after May 1, Macer approached him because she was concerned 
about how managers were treating her because she brought a 
union organizer to the open house. (Tr. 391, 393Œ394.) Gilooley 
could not recall many details of their second conversation. His 
testimony was very general and very unconvincing. Macer™s 
testimony, on the other hand, was c
oncise and credible. For these, 
and demeanor reasons, I credit her account of what was discussed 
during both conversations.  
3. The May 4Œ5 captive audience speeches 
On May 4Œ5, Senior Vice Presid
ent of Logistics James Mixon 
addressed groups of employees on 
different shifts concerning the 
Respondent™s position with respect to the Union.  
The credible evidence establishes that Mixon read from a pre-
pared text (R. Exh. 44) covering
 many topics.  Mixon told the 
employees that with respect to the Toys R Us annex that: 
 The Respondent was looking at staffing needs in Canton to 

make sure we have the staffing in place for our peak fall 
season to handle our main facility and when that is accom-
plished, we intend to staff th
e Toys R Us annex with associ-
ates from this facility. 
 He asserted that in connection with the alternative pay plan that 

was implemented the previous year: 
 We decided we could get the cost savings we needed with-

out putting our Union-free advantage at risk by installing an 
alternative pay plan for new associates which would still be 
wage competitive in the local market. While that decision 
was understandably unpopular, it
 was based on economic 
necessities; and we are not goin
g to change it or reverse it 
because of a Union. They can tell you otherwise, but it™s not 

the Union™s decision to make.  
 Regarding the Respondent™s unionized distribution center at 

Greensboro, North Carolina, Mixon stated: 
 We have only one Hardline Distribution Center under a 
union contractŠand that™s Greensboro. As I believe you 
know, it took three year
s to get a contract down there, and 
what did they end up with? Less than the wages of our Can-
ton associatesŠin most cases much, much less. Your wages 
are much higher, about $6 an hour more than at Greensboro. 
Even new associates on the alternative pay plan will earn 
more over the first five years of employment at Canton than 
unionized associates at Greensboro. And you have better 
benefitsŠincluding your bank of hours.  Of course, you 
also don™t have to worry about being forced to pay manda-
tory union dues or be fired.  
Please understand that if you bring the union in here, the 
situation changes dramatically. It™s a whole new ball 
gameŠplayed under a whole new set of rules. There would 
be very different business consid
eration on the table. First of 
 K-MART CORP. 465all, one of the business reasons to maintain premium pay at 
Canton is history.  The effect on our Union-free status 
would no longer be a factor in our decision-making.  
Second, a union almost always means higher costsŠ
totally unrelated to wages and benefits. In a union shop, you 
lose the flexibility to respond to needs and market condi-
tions in a timely way. A loss of flexibility means lower effi-
ciency and higher operating costs. A union by it is very na-
ture is divisive and creates a hostile working environment. It 
builds barriers between us and destroys teamworkŠ
teamwork that is essential to being successful in today™s 
competitive market. Efficiency falls, productivity goes 
down, and costs go up. 
We have seen this in Greensboro. Our efficiency is 
down to an unacceptable level. Greensboro, quite frankly, is 
becoming a liability to our Company.  As I see it, there are 
three ways to deal with the pr
oblems at Greensboro. First, 
they could take some major self
-help measures to try to turn 
that operation around. Frankly, I™m not optimistic at this 
point that they will be able to do that. 
A second alternative would be for the Company to fur-
ther reduce the costs of wages and benefits in the upcoming 
negotiations. The first contract 
took three years to getŠthis 
time around, it could be tougher and more painful for every-
one involved.  
A third possibility is to outsource that work or consoli-
date Greensboro™s work with other distribution centers. As 
distasteful as that is, I have a responsibility to the Company 
to make sure we keep all of our options open.  
 After describing the Greensboro experience and what he an-
ticipated might happen at that unionized distribution center, 
Mixon told the Canton employees what they could expect if the 
Union was elected. 
 Now, what would happen here if the Union gets in?  
What can you expect? if we have to deal with this Union 
here at the Canton DC? I want to spell it out as plain as I 
can. I don™t want there to be any surprises six months or a 
year from now. You have a right to know what to expect be-
fore you vote next week. As I™m sure your management 
here has told you, bargaining is a very risky and uncertain 
process. There are no guaranteed results, and nobody can 
tell you with absolute certainly what the outcome would be.  
But I can tell you this, if we have to deal with this Union 
here at Canton, it will not 
be on friendly terms. No matter 
what they say, we are not going to make this Union a part-

ner at the bargaining table. They can ask for anything they 
want. We will listen, and we will certainly bargain in good 
faith. We will bargain hard, and we will bargain tough. And 
we will bargain from a position of strength. We will get the 
best possible deal for the Co
mpany, or there won™t be any 
deal at allŠno matter how long it takes. All negotiations 
will be based on business consid
erationsŠnot what the Un-
ion wants. 
This Union has 
never negotiated a final deal with me. 
We will be prepared to do whatever it takes to protect this 
Company. And that means we will carefully consider how 
bargaining here at Canton could affect our other distribution 
centers. We do not want any more distribution centers un-
ionized. It jeopardizes our ability to put merchandise in our 
stores in a reliable fashion. If our logistics network becomes 
unreliable, our business is at 
risk, and we must explore other 
options. So that has to be a consideration if we have to deal 
with the Union here at Canton. Also, we have to consider 
how it could affect negotiations at our unionized DC™s. If 
the Union comes in, we will have no choice but to take a 
hard look at whether this DC should be treated any differ-
ently than our other unionized DC™s. That™s not personal, 
and it is not intended as a threat. That™s business. That™s an 
economic reality. 
Looking at the big picture, why should Canton, if it goes 
Union, have a better deal than Greensboro or our softline 
DC™s? 
Now the Union may tell you that they can force us to 
give in to what they want by threatening us with a strike or 

boycott. I sure hope it doesn™t come to that. A strike would 
hurt our Company, and it would hurt you. A boycott of our 
storesŠif successful, could severely harm our business and 
cause mass layoffs. That™s not a pleasant thought. But we 
are not going to run from a strike or be intimidated by the 
threat of a boycott. 
We didn™t at Greensboro and we wouldn™t here! If it 
comes to a strike, a boycott, or any Union disruption, we 
will deal with it. We will take whatever steps are neces-
sary to protect our business. We have an obligation to our 
customers, we have an obligation to our associates, and we 
have an obligation to those of you who would cross the 
picket line or refuse to support a boycottŠand we will 
meet those obligations.  [R. Exh. 44.] 
 Mixon concluded each presentation by urging the employees 
to vote against the Union and by praising Bellerose for imple-

menting necessary changes at the Canton facility. He did not take 
any questions during his speech, but 
said he was willing to talk to 
anyone afterwards. No one else spoke at these sessions. 
4. The May 11 pay increase 
In 1997, the Respondent implemented a new wage review 
process whereby a wage survey was conducted during FebruaryŒ
March, the results of which we
re complied and submitted to the 
compensation department for review. The compensation depart-
ment evaluated the data collected and made a recommendation to 
the senior vice president of logistics (i.e., Jim Mixon) regarding 
wage increases for the distribution center employees. The senior 
vice president of logistics determined the amount of the wage 
increase based on the Responde
nt™s overall financial perform-
ance, overall performance of the logistics operation, and the rec-
ommendation of the compensation department. the vice president 
of human resources prepared a presentation for all the general 
managers to follow in announcing and explaining the wage in-
crease. The wage increase was announced to the warehouse em-
ployees at shift meetings using the presentation package prepared 
by the human resources vice president and the wage increase 
becomes effective on or about June 1. 
The same process was followed by the Respondent in 1998, 
except that a new pay plan was initiated along with the wage 
increase.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 466In 1999, the process of collecting data and making a recom-
mendation remained basically unc
hanged and eventually Senior 
Vice President of Logistic Mixon determined that there would be 
a 50-cent-wage increase for most nonunionized distribution cen-
ter employees. Human Resources Vice President Gilooley pre-
pared and distributed a formal presentation package to all nonun-
ion distribution center general managers, which explained the 
amount of the wage increase and who was eligible to receive it.  
On May 11, less than 2 days before the union election, an af-
ternoon telephone conference call took place between corporate 
officials Mixon, Gilooley, and David Lanni, and all of the general 
managers in the nonunionized distribution centers. At the Canton 
facility, Bellerose, Assistant General Manager Mike Tripp, and 
Human Resources Manager Chris H
ead participated in the tele-
phone conference call. The formal presentation packet was re-
viewed by phone and Mixon instructed the general managers to 
schedule meetings explaining the wage increase as soon as possi-
ble. No specified date or timeframe was established for announc-
ing the wage increase. Rather, the general managers had the dis-
cretion to schedule the meetings for their individual facilities. (Tr. 
459.) As Operations Manager Mike Tripp testified the general 
instructions were given to communicate the wage increase to the 
employees ﬁas soon as you could 
schedule it, you know, depend-
ing on work schedules.ﬂ (Tr. 
593Œ594.) The phone call ended 
after 3 p.m. in the late afternoon.  
Responding to Mixon™s instructions, Bellerose determined that 
the earliest the Canton facility could discuss the wage increase 
with the employees was the following week. (Tr. 685.) He testi-
fied that he made that determination because the union election 
was scheduled to begin at 10:30 
a.m., May 13, and he did not 
want to hold the employee meetings in violation of the ﬁ24-hourﬂ 

rule. (Tr. 686.) However, Bellero
se testified that he was con-
cerned that if the Respondent waited until the following week to 

tell the employees that they were going to receive a wage in-
crease, they might find out that all of the other distribution cen-
ters had gotten a pay raise, and believe that they were being sin-
gled out because of the union elec
tion. (Tr. 688.) With that in 
mind, Bellerose, Tripp, and th
e Respondent™s management con-
sultants prepared and posted a memo in the late evening of May 
11. The memo announced that all eligible employees would re-
ceive a pay increase effective May 31, 1999, and provided a gen-
eral summary of the pay raise. (GC Exh. 9.) It also stated that 
NLRB rules prevented the Respondent from holding group meet-
ings to explain the wage increase until after the union election. 
On May 12, around 10 a.m., the Respondent began holding a 
series of 25thŒhour mass employee meetings on each shift. Each 
meeting began with a brief introduction by Bellerose. Employee 
Donald Charbonneau credibly testif
ied that at his shift meeting, 
Bellerose stated that ﬁthis was the final meeting that we would 
have as a group together and that he was going to take this oppor-
tunity to announce a general wage increase.ﬂ (Tr. 275.) He then 
introduced Assistant General Ma
nager Mike Tripp, who deliv-
ered the 25thŒhour speech.  
Standing at an elevated podium, which displayed a ﬁVote Noﬂ 
banner, Tripp read from a prepared text, and talked about the 

progress being made at the Canton
 facility. Eventually he had this 
to say about Mixon™s assertions that the Respondent would not to 
cut employees™ pay:  
 Some others of you indicated you supported the union or 
were uncertain about how to vote because you didn™t have 
anything in writing to the effect that Kmart does not have 
any plans to cut your pay. Some have said that if you re-
ceived such a statement it would give you confidence in 
Kmart. In fact, several of you made that comment to Jim 
Mixon when he was here last week. 
Well, Bill and I listen. You™ve
 challenged us to put that in writing. We accept the challenge. 
I have a letter here from Jim Mixon, our Senior Vice 
President, that is a sign of our commitment to you (SHOW 
LETTER). I want to read just a part of this letter to you.  
 According to Charbonneau, Tripp then read a part of Mixon™s 
letter, which stated that the Respondent had no intention of cut-
ting employees™ wages. Tripp continued by stating: 
 But actions are more important. I have seen union hand-
outs saying Kmart has announced plans to cut the bank of 

hours, and even that Kmart will cut associate pay. These un-
ion statements are simply false. Just this after-
noon/yesterday, the Kmart Distribution Network announced 
a General Wage Increase for as
sociates throughout the Net-
work. For most associates here that means an increase of 50 

cents an hour. That adds up to over $1000 a year at straight 
time. I don™t believe a company with so-called plans to cut 
things-as the union has claimed-would do this.  
While not tied in any way to this election, the an-
nounced increase goes to the heart of demonstrating that the 
union has been absolutely wrong about what it tell associ-
ates in its attempt to get your vote. Don™t fall for it. Remem-
ber the reality of collective bargaining.  [R. Exh. 47.] 
 When Tripp finished his speech, copies of Mixon™s letter, 
dated May 12, 1999, were given 
to the employees. Wages were 
the basic focus of the letter. The 
Mixon letter emphasized that the 
Respondent had no plan to reduce any associate™s pay and that 

Mixon was willing to put that in wr
iting. In the next to the last 
paragraph, Mixon also stated: 
 I hope this signed letter puts this issue to rest. If it 
doesn™t, then Kmart™s history of providing pay increases to 
take effect each June 1
stŠincluding this yearŠshould 
speak for itself. [GC Exh. 10.] 
 Voting began at 10:30 a.m., Thursday, May 13, and concluded 
at noon on Saturday, May 15. The Union was not successful. 
The following week mandatory employee meetings took place 
for the formal presentation of the wage increase.  Several groups 
ranging in size from 15Œ20 employees to 80Œ90 employees met 
in multiple meetings. (Tr. 614.)  
III. ANALYSIS AND FINDINGS 
A. The Alleged Overly Br
oad No-Solicitation Rule The complaint alleges in paragraph 14 that at least since Janu-
ary 1999, the Respondent has maintained an overly broad no-
solicitation and no-distribution rule which states: 
 Associates of the Company are not permitted to solicit 
other associates for funds, 
contributions, memberships or 
other purposes during the associate™s working time or at any 
 K-MART CORP. 467other time if such solicitation interferes with other associates 
who are on working time.  
In addition, distribution of literature or documents of 
any kind is not permitted in work areas of the Company at 
any time, nor on any Company bulletin board. Any solicit-
ing must be pre-approved by the Human Resources De-
partment.  This policy does not apply to Company-
sponsored solicitations or distributions, such as Good 
News Committee fundraisers, United Way, March of 
Dimes, etc. GC Exh. 3.] 
 At the hearing, the General Counsel submitted, without objec-
tion, General Counsel™s Exhibit 
3 into evidence, which is com-

prised of a handbook, cover page
, and one other page containing 
the above-quoted provision.  There was no supporting witness for 
the exhibit nor did the General Counsel elicit any testimony from 
any witness showing that the employee handbook had been used 
by the Respondent before, during, or after the union organizing 
campaign. There is no eviden
ce that employee handbook was 
distributed or made available to the Canton employees at any 
time or that the no-solicitation rule was posted or published by 
the Respondent at the Canton facility at any time. Finally, there is 
no evidence that the Respondent sought to enforce, referred or 
relied on the written no-solicitatio
n provision at any time relevant 
to this case.   
Because the General Counsel has failed to establish when and 
where the subject employee handbook provision was promul-
gated and maintained or that the policy was in effect at the Can-
ton distribution center at the time of the union organizing cam-
paign, the General Counsel has failed to show that the Respon-
dent promulgated, maintained, and enforced a written broad no-
solicitation and no-distribution ru
le which was unlawful on its 
face.  Accordingly, I shall recommend 
the dismissal of paragraph 14 
of the complaint.  
B. Bill Bellerose™s Conduct 
1.  The alleged prohibition against distributing prounion 
 literature in the cafeteria 
Paragraph 7(a) of the complaint alleges that on March 11, 
1999, Bellerose disparately enforced the Respondent™s no-
solicitation rule by unlawfully 
prohibiting employee Neil Currin 
from distributing prounion literatu
re in the cafeteria. Bellerose 
denied that he told Currin that he could not distribute prounion 
literature in the cafeteria. For the reasons stated above, I credited 
Bellerose™s testimony on this poin
t. Accordingly, I shall recom-
mend that the allegations of th
is subparagraph of the complaint 
be dismissed. 
2. The alleged prohibition against discussing union-related  
subjects during working time 
Paragraph 7(b)(1) of the complaint alleges that on March 16, 
1999, the Respondent orally prohibited employees from discuss-
ing union-related subjects during their working time while per-
mitting employees to discuss other subjects during this time. It is 
difficult to ascertain the underlyi
ng factual basis for this allega-
tion. The General Counsel does not specifically address the issue 

in her brief. (See GC Br. at 20.)  
Presumably Bellerose issued the directive in a mandatory 
meeting on March 16.  Employees Gregory, Bush, and Beasley 
testified about the March 16 meeting. None of them stated that 
Bellerose told them that they 
were prohibited from discussing 
union-related subjects during workin
g time or made any similar 
statements to that effect. Rather, they uniformly testified that 
Bellerose stated that some employees had complained about 
being harassed by other employees trying to organize the Union 
and that he would not tolerate 
the harassment. I find that Belle-
rose™s statement falls short of establishing a rule prohibiting em-
ployees from discussing union-rela
ted subjects during their work-
ing time. 
Accordingly, I shall recomme
nd the dismissal of paragraph 
7(b)(1) of the complaint. 
3. The unlawful request to report harassment or  
pressure to support the Union 
Paragraphs 7(b)(2), (c)(2), and (d)(1) allege that at various 
times in March and April 1999, 
Bellerose unlawfully told em-
ployees, by memo and orally, to report to Respondent any one 
who harassed or pressured them to support the Union. The credi-
ble testimony shows that in the mandatory March 16 meeting 
Bellerose told the employees that if anyone felt that they were 
being harassed about supporting the Union, they could notify 
him, their immediate supervisor, or the human resources depart-
ment. Bellerose issued a followup letter, dated March 16, 1999, 
which, among other things, stated: 
 Comment:  Some of you have told me that the union and 
some of your fellow associates are pressuring you to sign up 
for the union. 
 Response
:  As I have stated in the past, I will not tolerate 
any disrespectful behavior towards anyone. All associates 

need to know that. 
 1. You do not have to talk to a representative of the un-
ion if you do no want to. 
2. You can say you are not interested and have that right 
respected. 
3. You have the right not to rush into a decision without 
understanding all the facts. 
 If you have any concerns about questionable conduct, feel 
free to talk to your supervisor, manager or myself at any time.  
[GC Exh. 4.] 
 The statement in the memorandum corroborates the employ-
ees™ testimonies that Bellerose™s 
verbally solicited employees to 
report to management any perceived acts of harassment or pres-
sure by union supporters. The Board has held that an employer 
violates the Act by inviting its employees to report instances of 
fellow employees™ bothering, pressuring, abusing, or harassing 
them with union solicitations. Th
e implication being that the 
employer will take steps to stop
 union activity, including lawful 
activity like soliciting a coworker to sign a union authorization 
card. Nashville Plastic Products
, 313 NLRB 462 (1993); see also
 Frazier Industrial Co.
, 328 NLRB 717, 720 (1999), and cases 
cites therein. I find that Bellerose™s solic
itation tended to restrain 
union supporters from attempting to persuade other employees to 
support the Union for fear of being reported to management. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 468Accordingly, I find that the Respondent unlawfully violated Sec-
tion 8(a)(1) of the Act as alleged in paragraph 7(b)(2) of the 
complaint. 4. The alleged disparately enforced  
solicitation/distribution rule 
Paragraph 7(c)(1) of the complaint alleges that the Respondent 
disparately enforced its no-solicitation/no-distribution rule by 
restricting the distribution of uni
on literature to nonworking time 
in nonworking areas, while allowi
ng other forms of literature to 
be distributed in work areas during worktime. As shown above, 
the Respondent articulated a rule that union literature could be 
distributed only during nonworking time in nonworking areas. I 
find that the oral rule is presumptively valid. 
Hale Nani Rehabili-tation, 326 NLRB 335, 335Œ336
 (1998).  
Notwithstanding the rule, the cred
ible evidence shows that an-
tiunion literature and paraphernalia were distributed in working 

areas during working time by employees who opposed the union. 
Jackie Sinelli made copies of 
the Greensboro contract on com-panytime in accordance with management™s instructions. Opera-
tions Manager Creamer testified that he told Sinelli to make a 
sufficient number of copies fo
r the supervisors and managers. 
The evidence shows that Sinelli distributed the Greensboro con-
tract on companytime to employees 
in the front office, cafeteria, 
traffic office, and outside the warehouse locker room. However, 
there is no evidence that the distribution of the materials by Si-
nelli was initiated, solicited, known, or condoned by the Respon-
dent. In other words, the evidence does not show that the Re-
spondent encouraged or condoned employees who opposed the 
union to violate the no-solicitation rule. To the contrary, the 
credible evidence reflects that 
on at least two occasions Supervi-
sors Cuppen and Rons told employees that they were not permit-

ted to distribute antiunion literature during working hours. 
The credible evidence also shows that employee Sundberg dis-
tributed ﬁVote Noﬂ T-shirts during working time in a work area. 
Again, however, there is no evidence that the Respondent initi-
ated, solicited, knew of or condoned the distribution of T-shirts 

by Sundberg. Rather, Creamer credibly testified that the ﬁVote 
Noﬂ T-shirts were not to be bro
ught into the working area of the 
warehouse and that when Bellerose told him that someone was 
distributing the T-shirts in the wo
rking area, he promptly confis-
cated the T-shirts and returned 
them to the entrance area.  
Also, the evidence does not reflect that during the union orga-
nizing campaign employees were a
llowed to sell merchandise or 
otherwise solicit during working hours in working areas. Al-
though Barbara Macer credibly testified that she saw Michelle 
Priestly, Chris Albany, and Joe Pryzybyla selling merchandise 
during working hours in working areas, she did not specify when 
this took place. Shipping Manager Joseph Pryzybyla credibly 
testified that the practice described by Macer was changed by 
Dave Vogel, who was general manager from 1996Œ1998. Ac-
cording to Pryzybyla, Vogel pr
ohibited solicitation except during 
nonworking time in nonworking areas. (Tr. 633.) Pryzybyla 
stated that the current policy is the same, that is, solicitation is 
permitted only during nonworking 
time in non-working areas. 
Employees Gregory, Bush, and Beasley testified that they were 
told by the current General Mana
ger Bellerose at various meet-
ings that union literature coul
d be distributed only during non-
working time in nonworking areas, which corroborates Pryzy-
byla™s testimony. (Tr. 61, 126, 300, 302.)  
The only other person Macer could remember who sold mer-
chandise was Dennis Olmstead, but her best recollection was that 
she last bought something from him around Easter of 1998. (Tr. 
209.) Moreover, Macer never testified that the solicitation she 
described occurred during the union organizing campaign. Thus, 
based on Pryzybyla™s credible te
stimony, the evidence supports a 
reasonable inference that the solicitation took place before Dave 
Vogel became general manage
r or without his knowledge. 
On the other hand, the evidence discloses that Supervisors 
Walker and Kaiser handed out copies of the Greensboro contract 
in the shipping area and also distributed antiunion paraphernalia. 
The unrebutted evidence discloses that Supervisor Walker 
handed employee Nagy antiunion literature on the receiving dock 
and told him that a ﬁnon-union family is a happy family.ﬂ The 
unrebutted testimony shows that Supervisor Robinette handed 
Nagy a ﬁVote Noﬂ button and ﬁVote Noﬂ Kmart hat on company-
time.  Robinette testified that th
ese items were placed on desks in 
the warehouse for employees to review and help themselves. 
There is also evidence that Supervisor Walker distributed ﬁVote 
Noﬂ T-shirts inside the warehouse.  
The Board and the courts have held that the enforcement of a 
valid no-solicitation rule by an employer who is at the same time 
engaging in antiunion solicitation during working time and in 
working areas does not automati
cally constitute an unfair labor 
practice. Hale Nani Rehabilitation
, supra at 337
. Rather, the 
question must be answered in the 
circumstances of the individual 
case with attention to whether 
ﬁthe no-solicitation rules ‚truly diminished the ability of the labor organizations involved to carry 
their messages to the employees™Š
a consideration that would be 
ﬁhighly relevantﬂ in determining 
whether an otherwise valid rule 
has been fairly applied.™ 
Hale Nani citing NLRB v. Steelworkers 
(Nutone)
, 357 U.S. 357, 364 (1958), Analyzing the facts of the 
instant case within this analyti
cal framework, there is no evidence 
showing that the inability of union 
supporters to distribute union 
literature during working time in working areas, even though the 
Respondent™s supervisors were allowed to do so, significantly 
reduced the Union™s ability to ge
t its message to the employees. 
There is no evidence showing that the Respondent™s enforcement 

of the rule created any considerable degree of imbalance in the 
relative abilities of the Union and Respondent to communicate 
with the employees. 
In sum, the evidence falls short of showing that the Respon-
dent encouraged, supported, or condoned employees who op-
posed the Union to violate the no-solicitation rule. Nor does the 
evidence show that the Responde
nt significantly reduced the 
Union™s ability to get its message to the employees by restricting 
union solicitation to nonworking tim
e in nonworking area, while 
imposing no such restriction on supervisors distributing antiunion 
literature and paraphernalia.  Accordingly, I shall recomme
nd the dismissal of paragraph 
7(c)(1) of the complaint. 
5. Unlawfully prohibiting the distribution of prounion  
literature outside the warehouse entrance 
Paragraph 7(d)(2) of the complain
t essentially alleges that in 
early April 1999 Bellerose unlawfully prohibited employees Neil 
 K-MART CORP. 469Currin and Tom Hooks from passing out copies of an organizing 
newsletter, called the Canton Ear, outside the main entrance to 
the warehouse during nonworking time. Both employees credibly 
testified that Bellerose asked them to come to a human resources 
office where he told them they could not pass out union literature 
at the entrance to the building, but they were ﬁwelcome to dis-
tribute it out at the gate.ﬂ (Tr. 184, 261.) The undisputed evidence 
shows that the two employees were distributing the prounion 
material during nonworking time in a nonworking area, which 
they pointed out to Bellerose.  
The Respondent argues that Bellerose™s conduct was reason-
able and lawful because of the ﬁs
eriousness of the safety concern 
involved and the relatively minor inconvenience that Currin and 

Hooks were asked to undergo.ﬂ Respondent™s Brief at page 59. 
Bellerose testified that he thought this was the ﬁadvisable thing to 
doﬂ because Currin and Hooks were han
dbilling during a shift change in a ﬁhighly congested areaﬂ where there are people com-
ing and going and truck traffic moving back and forth. (Tr. 671.) 
I am unconvinced that Currin and Hooks presented a safety con-
cern, let alone a ﬁseriousﬂ safety
 concern, at the location from 
which they handbilled. There is no evidence that they were ob-
structing the flow of traffic or people walking to and from work. 
Bellerose conceded that traffic wa
s not affected. Rather, a review 
of the evidence reveals that Currin and Hooks were standing 
about four feet off the curb in a cross walk in an area inset (or 
protected) from a traffic lane with a reasonable amount of dis-
tance between their location and the door to the building. (See R. 
Exhs. 31 and 33.)  
In addition, there is no evidence 
that Bellerose told Currin and 
Hooks that they presented a safety concern at the time of the 
occurrence.  If their presence ou
tside the entrance legitimately 
posed a safety concern one would have expected Bellerose to 
explain that to them, rather than repeatedly telling them they 
should handbill at the gate. Abse
nt evidence that Bellerose ex-
plained to the employees that where they stood while handbilling 
presented a safety concern supports a reasonable inference that 

the safety issue is a post hoc rationalization.  
Further, the evidence does not show, as the Respondent ar-
gues, that handbilling at the gate is equally as effective as hand-
billing at the entrance to the warehouse. It is difficult to believe 
that attempting to hand a piece of paper to an employee in a mov-
ing car leaving or entering the Respondent™s parking lot is as easy 
or effective in getting the Union™s message out as attempting to 
hand a piece of paper to an employee walking in or out of a 
building.    Accordingly, I find that Bellerose unlawfully prohibited union 
supporters Currin and Hooks from distributing prounion literature 
at the entrance to the warehouse building during nonworktime in 
violation of Section 8(a)(1) of the Act as alleged in paragraph 
7(d)(2) of the complaint. 
6. The unlawful statements made during the birthday 
party meeting 
Paragraphs 7(d)(3)Œ(5) focus on Bellerose™s conduct at the 
April 5, 1999 birthday party meeting. The credible evidence 
shows that Bellerose asked the employees at the meeting why 
they wanted a union; told them that the Respondent was consid-
ering purchasing the annex building depending on the outcome of 
the election; and stated that if the Union was elected and if it 

decided to go on strike, the Re
spondent would ship its merchan-
dise from the annex building. It is alleged that Bellerose coer-
cively interrogated the employees at the party and threatened that 
the Toys R Us annex work would be permanently outsourced if 
the Union were elected.   
Interrogation of employees is not unlawful per se. In determin-
ing whether or not an interrogation violates the Act, the Board 
looks at whether under all the circumstances, the interrogation 
reasonably tends to interfere with
, restrain, or coerce employees 
in the exercise of their Section 7 rights. 
Emery Worldwide
, 309 
NLRB 185, 186Œ187 (1992). Among the factors to be considered 
in analyzing the alleged interrogation are whether there is a his-
tory of employer hostility or discrimination against union sup-
porters; the nature of the information sought; the identity of the 
questioner; the place and method of the interrogation; and 
whether the statement was made in a context free of other unfair 
labor practices. See
 Sunnyvale Medical Clinic
, 277 NLRB 1217 
(1985).
  Bellerose is the general manager of the Canton facility: the 
highest management official. Hi
s statements and conduct there-
fore are prone to have a significant effect on rank-and-file em-
ployees. The unrebutted evidence shows that after Bellerose so-
licited questions from the group and got no response, he asked 
directly why they wanted a union. Even though the question was 
posed in an informal setting, the 
initial lack of response supports 
a reasonable inference that the employees were uncomfortable 

discussing their union sympathies
 with the general manager.  
The evidence also shows that during the same conversation 
Bellerose implicitly threatened the employees. In the course of 
answering questions, he implied that whether the noncons em-
ployees were transferred to the Toys R Us annex in the future, 
depended on the outcome of the el
ection. I find that Bellerose™s 
comments were unlawful and constituted an implied threat.  
The evidence also shows that ot
her unfair labor practices had 
been committed by Bellerose around the same time. For example, 
he violated the Act by soliciting employees to contact manage-
ment if they believed they were being pressured or harassed by 
union supporters. He also unlawfully prohibited Currin and 
Hooks from distributing the union newsletter outside the entrance 
to the warehouse building. Thus, under all of the circumstances, I 
find that Bellerose™s questioning of the employees during the 
birthday party meeting was coercive and that he implicitly threat-
ened them during the course of the conversation.  
Accordingly, I find that the Respondent violated Section 
8(a)(1) of the Act by unlawfully interrogating and threatening the 
employees as alleged in paragraphs 7(d)(3) and (4) of the com-
plaint. Paragraph 7(d)(5) of the complaint alleges that during the 
birthday party meeting Bellerose threatened that a strike was 
inevitable if the employees elected the Union. The evidence, 
however, does not directly or indirectly support a violation of the 
Act as alleged in paragraph 7(d)(5
) of the complaint. Specifically, 
there is no evidence that Bellerose told the employees that a 

strike was inevitable if the Union was elected. Rather, he stated 
that if the Union was elected and if the Union went out on strike, 
the Respondent would ship its me
rchandise from annex building.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 470Accordingly, I shall recomme
nd the dismissal of paragraph 
7(d)(5) of the complaint. 
C.  Unlawful Conduct Attributed to Chuck Robinette 
Paragraph 8(a) alleges that 
on March 15, 1999, Supervisor 
Chuck Robinette coercively interrogated employees Antonio 
Walton and Antonio Williams by asking them why they sup-
ported the Union. The credible 
evidence shows that Robinette 
was passing out antiunion literature
, when he approached the two 
employees, who were working in a noncons aisle. (Tr. 134.) Nei-
ther employee responded to Robinette™s question. Robinette 
walked away.  
Although Robinette stated that every employee in his depart-
ment supported the Union, there is no evidence to support that 
assertion and there certainly is
 no evidence showing that Walton 
and Williams were open and activ
e supporters of the Union. 
Rather, Walton specifically testified that he was not active in the 
union drive. On the other hand, there is no evidence that 
Robinette took or threatened an
y adverse action against the two 
employees for not answering the 
question or because he assumed 
that they supported the Union. 
Also, the nature of the question 
was general and nonthreatening. It was asked in an open work 

area and there was no followup question or comment when the 
employees declined to answer. Under these circumstances, I find 
that the March 15 inquiry was not coercive. 
Sunnyvale Medical 
Clinic, 277 NLRB 1217 (1985). Accordingly, I shall recommend 
the dismissal of the allegations in paragraph 8(a) of the com-
plaint.  Paragraphs 8(b)(1) and (3) of the complaint allege that on 
March 16, the very next day, Supervisor Robinette asked a group 
of noncons employees, including Williams and Walton, why they 
wanted a union.
9 The credible evidence shows that Robinette 
stated that joining a union was not a good choice, that it would be 
a waste of time to elect a union because the Respondent would 
not sign a collective-bargaining agreement, and that he intimated 
that if the Union was elected the employees would lose benefits. 
(Tr. 132, 142Œ143.) Thus, the evidence shows that Robinette™s 
inquiry was linked to an implied threat and the assertion that it 
would be futile to elect the Union. I therefore find that the March 
16 inquiry was coercive and that the employees were told that it 
would be futile to elect the Union.
 Accordingly, I find that the 
Respondent violated Section 8(a)(1) of the Act as alleged in 
paragraphs 8(b)(1) and (3) of the complaint.    
On the other hand, there is no evidence, nor does the General 
Counsel argue on brief, that Robinette told the employees on 
March 16 that the Respondent would close the Canton warehouse 
if the Union were elected. Accordingly, I shall recommend the 
dismissal of paragraph 8(b)(2) of the complaint. 
D. The Alleged Unlawful May 1 Open House 
The General Counsel argues that the May 1 open house was 
unlawfully conducted in a manner to affect the results of the 
election. It is asserted that the quantity and quality of the prizes, 
amenities, and food, as well as th
e timing of the open house was 
intended to influence employees to vote against the Union. In 
                                                          
 9 Contrary to the Respondent™s assertions, there is no credible evi-
dence that the group was comprised of open and active union support-
ers. Hovey Electric, Inc.,
 328 NLRB 374 (1999
), the Board reiterated 
that in determining whether a preelection grant of benefits would 
improperly tend to influence the outcome of an election, the fol-
lowing must be examined: (1) the size of the benefit conferred in 
relation to the stated purpose fo
r granting it; (2) the number of 
employees receiving it; (3) how employees reasonably would 

view the purpose of the benefit; and (4) the timing of the benefit.   
The evidence shows that the Respondent has a history of hold-
ing Christmas parties and annual picnics during which food, 
drink, games, and prizes are provided at no cost to the employ-
ees. Operation Manager Creamer cred
ibly testified that the prizes 
for the annual picnic and the May 1 open house were collected 
from damaged items and mercha
ndise abandoned by vendors. 
There was a grand prize raffle at both the 1998 summer picnic 

and the May 1 open house. An RCA satellite system was raffled-
off at the picnic and a lawn tractor was given away at the open 
house. The unrebutted testimony of Creamer shows that lawn 
tractor was constructed from five or six damaged tractors that 
were in storage at an offsite ware
house. (Tr. 512.) 
In addition, the 
evidence shows that the same caterer was used for the 1998 pic-

nic and the May 1 open house. Thus, the open house and the 
1998 annual picnic were similar in many respects.  
The General Counsel neverthe
less asserts that the Respon-
dent™s hospitality for the May 1 event eclipsed that provided for 
other events. However, there is little, if any, evidence quantifying 
with specificity how much more, if any, was done for the May 1 
open house. A comparison of Respondent™s Exhibits 29 and 19 
reflects that there were approximately 54 prizes raffled off at the 
1998 picnic versus approximately 66 prizes for the May 1 open 
house.  There is no evidence that the cost of the May 1 open 
house exceeded the cost of the 1998 picnic or any other em-
ployee social event sponsored by the Respondent. Considering 
the fact that there are approximately 634 employees at the Canton 
warehouse and that at one point it was projected that 3600 people 
(600 employees times 6 people per family) might attend the open 
house, the number of prizes raffled off is not disproportionate to 
the number of employees and their families that was expected to 
attend.  The General Counsel also argues that the timing of the May 1 
open house shows that it was meant to affect the results of the 
election. It is asserted that although the open house had been a 
topic of discussion since April 1998, no real or meaningful action 
was taken with respect to scheduling a date for the open house, 
until after the Union filed its representation petition. The coun-
tervailing evidence shows, however, that the open house commit-
tee, which met in October to November 1998, considered and 
rejected the possibility of having the open house in January and 
February 1999 for legitimate reasons. The evidence shows that 

the open house was also delayed 
because of the remodeling of 
the front entrance. However, immediately upon completion of the 

remodeling work in early April 1999, the open house committee 
was convened and a date of May 1 was announced. Thus, the 
credible evidence reflects that the open house was delayed for 
legitimate reasons and was not time
d to affect the outcome of the 
election.  Finally, the countervailing evidence shows that employee at-
tendance at the open house was voluntary, that there was no elec-
tioneering on May 1, that the 
open house was held almost 2 
 K-MART CORP. 471weeks before the union election, and that all employees were 
eligible to participate in the raffl
es. In particular, there is no evi-
dence that the raffles were used as a means to determine who 

supported the Union or how they would vote in the election. 
Accordingly, under all of the circumstances, I shall recom-
mend the dismissal of the allegations in paragraph 9 of the com-
plaint that the Respondent granted employees benefits vis-à-vis 
the May 1 open house in order to discourage employee support 
for the Union. E. Unlawful Conduct Attributed to William Gilooley 
Paragraphs 10(a) and (b) of th
e complaint allege that on or 
about May 4, William Gilooley questioned Macer™s loyalty to 
Respondent and impliedly threatened her with adverse action 
because she had engaged in activi
ties in support of the Union. 
For reasons stated above, I have credited Macer™s testimony 
that she twice spoke with Gilooley about the human resources 
position (once before and once after May 1) and that in the sec-
ond conversation on or about May 4, he told her that she had 
used poor judgment by bringing a union organizer to the open 
house and that the Respondent had to take that into consideration 
in determining who was selected for the job. (Tr. 216Œ217.) Even 
though the evidence establishes that the successful candidate was 
actually selected for the position
 prior to May 1, and therefore 
Macer™s ﬁselection of friendsﬂ was not a factor in considering her 
for the job, the credible evidence supports a reasonable inference 
that Gilooley™s assertion was calculated to leave the impression 
that Macer™s support for the Union was a consideration. Thus, I 
find that Gilooley™s statements 
reasonably tend to interfere with 
Macer™s Section 7 rights by implying that her support for the 

Union was viewed as being disloyal to the Respondent and re-
sulted in an adverse employment decision.  
Accordingly, I find that the Respondent violated Section 
8(a)(1) of the Act as alleged in paragraphs 10(a) and (b) of the 
complaint. F. Unlawful Statements by James Mixon 
Paragraphs 11(a), (b), and (c) of the complaint concern the re-
marks made by Senior Vice President James Mixon to the em-
ployees on May 4 and 5. Ample credible evidence shows that 
Mixon spoke from a prepared text. (R. Exh. 44.) Other witnesses 
testified about what they heard Mixon say, but their testimonies 
do not corroborate each other. To a great extent, the sum and 
substance of their testimony reflects each employee™s interpreta-
tion of the what said as opposed to what was actually said. I 
therefore rely on the prepared text as an accurate reflection of the 
statements made by Mixon. 
Paragraph 11(a) of the complaint alleges that Mixon stated that 
the Respondent would deal harshly with the Union and that there 

would be repercussions if the Union were elected. The Respon-
dent correctly points out that Mixon never used the words 
ﬁharshlyﬂ or ﬁrepercussions.ﬂ Bu
t the evidence s
hows that Mixon 
used words to that effect. Specifically, Mixon told the employees 

ﬁif we have to deal with this Union here at Canton, it will not be 
on friendly terms.ﬂ  (R. Exh. 44.) While that comment in and of 
itself is not unlawful, it would be unlawfully coercive if uttered in 
a context of other unfair labor practices that impart a coercive 
overtone to the statement. 
Reno Hilton, 319 NLRB 1154, 1155 
(1995)  
A review of the prepared text of his speech, in pertinent part 
and in sequential order, shows that Mixon described the impact 

of unionization at the Respondent™s only unionized hard-line 
distribution center (Greensboro).  He told the employees that 
unions are divisive in nature and create a hostile working envi-
ronment, which cause efficiency 
to fall, productivity to go down, 
and costs to go up. He stated that this happened at Greensboro, 
where efficiency was down to an unacceptable level, thereby 
making Greensboro a ﬁliabilityﬂ to 
the Respondent.  Mixon then 
gave his personal view of three options for dealing with the prob-
lems at Greensboro: (1) major self-help to correct the problems, 
which he doubted would occur; (2) further reductions in the costs 
of wages and benefits in the upcoming negotiations; or (3) out-
sourcing that work or consolidating Greensboro™s work with 
other distribution centers. The unmistakable message was that 
because of the union the Greensboro employees were worse off 
than before and at risk of losing their jobs.  
Having painted that image in the employees™ minds, Mixon 
then proceeded to tell the Canton employees what they could 
expect if they elected the Union. In very blunt terms, Mixon 
stated, ﬁNow, what would happen here if the Union gets in? 
What can you expect if we have to deal with this Union here at 
the Canton DC? I want to spell it out as plain as I can. I don™t 
want there to be any surprises six months or a year from now. 
You have a right to know what to expect before you vote next 
week.ﬂ He told the employees that bargaining is a very risky and 
uncertain process and nobody could be absolutely sure of the 
outcome. He then stated,  
 But I can tell you this, if we ha
ve to deal with this Union 
here at Canton, it will not be on friendly terms.  No matter 
what they say, we are not going to make this Union a part-
ner at the bargaining table. They can ask for anything they 
want. We will listen, and we will certainly bargain in good 
faith. We will bargain hard, and we will bargain tough. And 
we will bargain from a position of strength. We will get the 
best possible deal for the Co
mpany, or there won™t be any 
deal at allŠno matter how long it takes. All negotiations 
will be based on business consid
erationsŠnot what the Un-
ion wants.  
 Thus, Mixon made it clear that the Respondent was going to take 

a very hard line in collective-bargaining negotiations.  At that point, Mixon told the employees that if the Union were 
elected, the Canton employees would be treated no better than the 
Greensboro employees. He specifically stated, ﬁIf the Union 
comes in, we will have no choice but to take a hard look at 
whether this DC should be treated any differently than our other 
unionized DC™s. That™s not personal, and it is not intended as a 
threat. That™s business. That™s an economic reality. Looking at 
the big picture, why should Canton, if it goes Union, have a bet-
ter deal than Greensboro or our 
Softline DC™s?ﬂ (R. Exh. 44, p. 
12.) I find the employees could reasonably infer from Mixon™s 

remarks that if a union was selected it would result in lower 
wages, like Greensboro, and there 
was a real possibility that the 
work at Canton, like Greensboro, could be outsourced or con-
solidated with another distributi
on center. In other words, the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 472employees could reasonably have
 understood that there could 
be repercussions if the Union was elected. Thus, I find that 
Mixon implicitly threatened that 
there would be repercussions if the Union was elected which imparted a coercive overtone to 
his statement that the Respondent would not deal with the Un-
ion on friendly terms.
10  The fact that Mixon™s remarks were phrased as a strong pos-
sibility rather than a certainty does not diminish their coercive 
impact. What is determinative here is that Mixon™s remarks 
were presented in a prepared text and therefore were fully 
thought out for the desired effect
. There is no evidence, how-
ever, that the comments were based on objective fact support-

ing the Respondent™s reasonable be
lief as to a likely economic 
consequence of unionization at
 Canton which was beyond its 
control. President Riverboat Casinos of Missouri,
 329 NLRB 77 (1999). I therefore find that Mixon™s remarks had the ten-
dency to interfere with the employees™ right to freely select or 
reject union representation without 
threat of reprisal, express or 
implied.  
Accordingly, I find that the 
Respondent violated Section 
8(a)(1) of the Act as alleged in paragraph 11(a) of the com-

plaint. Paragraph 11(b) of the complaint alleges that the Mixon 
stated that the Respondent had considered outsourcing or con-
solidating its Greensboro facility 
thereby implying that it would 
be futile to elect a union at Canton. The evidence shows that 
Mixon gave his opinion (ﬁAs I s
ee it.ﬂ) that outsourcing or 
consolidating was one of three ﬁpossibilitiesﬂ for dealing with 

what he described as the problems at Greensboro.  He then 
implied that Canton would be treated the same if the Union was 
elected. Again, however, there is no evidence that his remarks 
were based on objective facts to
 support a reasonable belief as 
to the likely economic consequence of unionization at Canton 
that was beyond the Respondent™s control. I therefore find that 
the Respondent violated Section 8(
a)(1) of the Act as alleged in 
paragraph 11(b) of the complaint.  
Paragraph 11(c) of the complaint alleges that the Mixon 
threatened that the Respondent would outsource or consolidate its 
Canton operations if the Union 
was elected. The evidence shows 
that Mixon impliedly threatened that the Respondent could out-
source or consolidate the work at Canton. Although the threat 
was not direct and although it was presented as a possibility, for 
the reasons above, I find that it nevertheless tended to interfere 
with the employees™ right under Section 7 of the Act. Accord-
ingly, I find that the Respondent violated Section 8(a)(1) of the 
Act as alleged in paragraph 11(c) of the complaint.  
G.  The Alleged Unlawful Conduct of Arnold Vandercruyssen 
Paragraph 12 of the complaint alleges that on May 6, 1999, 
Supervisor Arnie Vandercruysse
n coercively interrogated em-
ployees about their support for the Union. There is no credible 

evidence to support this allegation. Vandercruyssen credibly 
rebutted the assertions of empl
oyee Ricky Brock, which formu-
                                                          
                                                           
10 Mixon™s statement that his comments were not intended as a threat 
supports a reasonable inference that he realized that they could be con-
strued as a ﬁthreat.ﬂ 
late the underpinnings of the al
legation. Accordingly, I shall 
recommend the dismissal of paragraph 12 of the complaint. 
H. The Unlawfully Announced Pay Increase 
The complaint at paragraph 13 alleges that on May 11 and 
12, 1999, the Respondent posted a memo at the Canton facility 
and announced during employee m
eetings a wage increase in 
order to discourage employees from voting for the Union in the 
upcoming election. As a general rule, benefits granted during 
the critical preelection period are coercive and therefore unlaw-
ful, if they are granted for the purpose of influencing the em-
ployees™ vote and are of a type reasonably calculated to do so. 
Network Ambulances Services
, 329 NLRB 1 (1999)
. Where the 
evidence supports a reasonable infe
rence that benefits granted 
during the critical period are coercive, an employer may rebut 
this inference by showing that the action was motivated by a 
legitimate business purpose unrelat
ed to the election. This bur-
den can be met by showing that the benefits granted were part 
of an established company policy and that the employer did not 
deviate from that policy upon the advent of the union. 
Waste Management of Palm Beach,
 329 NLRB 198 (1999)
.  The evidence discloses that in May 1997 and 1998, the Re-
spondent announced a wage in
crease applicable to all nonun-
ionized distribution centers to be
 effective on or about June 1. 
In both years, the Respondent followed the same process in 
determining the amount of the wage increase.  In both years, 
the wage increase was formally presented to the employees in-
group meetings.
11 (R. Exhs. 1, 5, and 6.)  
In 1999, a wage increase was granted to all nonunionized 
distribution centers in accordance with the procedure estab-
lished two years earlier. The evidence shows that the decision 
to grant this wage increase and to
 implement it on or about June 
1 was made solely by
 upper management and that the pay in-
crease applied to all nonunion wa
rehouse facilities in system. 
On the afternoon of Tuesday, May 11, 1999, a telephone con-
ference was conducted by Mixon, Lanni, and Gilooley in the 
corporate headquarters with all 
general managers and others at 
the nonunionized distribution centers. At the Canton facility, 
Bellerose, Tripp, and Head participated in a corporate tele-
phone conference. Specifically, th
e managers were advised of 
the amount of 1999 wage increase for all nonunionized ware-

houses and walked through a form
al presentation of the wage increase that had been prepared by Gilooley. Up until that 
point, everything was in accordance with the process followed 
by the Respondent in previous years. 
There is no evidence that upper management (i.e., Mixon) 
established a date certain for an
nouncing the wage increase or 
otherwise specified a date for explaining the wage increase. 
The evidence shows that each nonunionized distribution center 
had the discretion to set up its 
group meetings for the formal  11 The unrebutted evidence shows that in 1997, the then general 
manager for the Canton warehouse, also posted a memo, dated May 9, 
1997, announcing that a 25-cent-wage increase had been approved and 
stating that group meetings would be held the following week to ex-
plain the wage increase in greater detail. (R. Exh. 5.) Notably, the 
memo also stated that in the future
 ﬁwage increases for all Distribution 
Centers will be announced each year in 
June.ﬂ No memo was posted in 
1998. 
 K-MART CORP. 473presentation prepared by Gilooley. Operations Manager Mike 
Tripp testified that the general instructions (via telephone confer-
ence call) were to communicate the wage increase to the employ-
ees ﬁas soon as you could schedu
le it. You know, depending on 
work schedules.ﬂ (Tr. 593.) It was to be communicated to the 
employees as soon as the facility 
could put together general shift 
meetings.  
The evidence shows that at the Billerica distribution center the 
employees were notified on Thursday, May 13, that there would 

be shift meetings on Friday, May 14. (R. Exh. 9.)  At the New-
man distribution center, a memo
 was posted May 11Šthe same 
day as the telephone conference callŠannouncing ﬁAll Team 
Meetingsﬂ for the next day, Wednesday, May 12. The evidence 
shows that at the Canton facility, Bellerose decided to wait until 
after the election to have the formal presentations and therefore 
the communication packet was not formally presented to the 
employees until ﬁearly the next week after the election was 
done.ﬂ (Tr. 592, 594, 596.) Thus, contrary to the General Coun-
sel™s assertions, I find that the 
determination to confer a wage 
increase and the timing of the postelection formal presentations at 

the Canton facility were conducted 
in the normal course of busi-
ness without any motive of inducing the employees to vote 
against the Union. 
In the meantime, however, that is, in between the May 11 tele-
phone conference and the formal presentations to the shift meet-
ings during the week after the election, the Respondent did some-
thing that it had never done befo
reŠsomething in addition to its 
ﬁnormal business ﬂ practice. Specifically, the evidence shows that 
immediately after the conference call ended, Bellerose, Tripp, 
and LRIS (the management consultants hired by the Respondent 
for the union election) prepared a memo from Bellerose to the 
employees explaining in summary fashion that there would be an 
wage increase, the amount of the wage increase, when it would 
take effect, and to who it would 
apply. (GC Exh. 9.) While the 
memo was similar in some respects to the 1997 memo posted by 

the then general manager of the Canton facility (compare
 GC Exh. 9 and R. Exh. 5), it went
 beyond simply announcing that a 
wage increase was forthcoming which would be explained in 

upcoming meetings the following week.  It raised the issue of 
whether the wage increase was an attempt to influence the elec-
tion by stating: 
 Here at Canton, NLRB rules prevent us from holding group 

meetings about election matters
 this week from Wednesday 
at 10:30 a.m. through Sunday at 12 p.m. Although the Gen-

eral Wage Increase is not tied to the election, it is possible 
that any group meetings to explain the increase may turn 
into meetings about the electi
on. Therefore, I am postponing 
our discussion about the details of the increase until after the 
election. This will avoid the appearance of trying to influ-
ence your vote. Let me assure you that the increase here 
does not depend on the outcome of the election. 
 The Respondent has not explai
ned why it was necessary for 
Bellerose to mention the election in the memo of announcing the 
wage increase.
12 There is no evidence that the employees were 
                                                          
                                                                                             
12 In contrast, a generic memo was posted in the Billerica warehouse 
on Thursday, May 13, 1999, simply announcing that there would be 
expecting group meetings on a wage increase in mid-May. To the 
contrary, the evidence shows that
 various employees had various 
recollections of when and how in years past they were advised of 

a wage increase. There is no evidence that as a matter of policy 
the formal presentations explaining the wage increase were al-
ways held immediately following the posting of a memo an-
nouncing there would be a wage increase.
13 In 1997, a memo was 
posted on Friday, May 9, and the group meetings were held 
sometime the following week. In 1998, there was no memo 
posted and the evidence does not disclose when the group meet-
ings were held. The Respondent™s burden is to show that the 
posting would have been made at the same time and in the same 
manner even if there had been no union election. 
Waste Man-
agement of Palm Beach,
 supra. Thus, I find that there was noth-
ing ﬁnormalﬂ about posting the me
mo or its discussion about why 
grouping meetings were going to be held the following week.  
In addition, the evidence shows that soon after the Bellerose 
memo was posted, the Respondent held a 25thŒhour meeting 
with the employees in the warehouse as part of its final effort 
before the election to persuade the employees to vote against the 
Union. Tripp spoke for the Respondent from an elevated podium 
draped with a ﬁVOTE NOﬂ bann
er. Reading from a prepared 
text, he reminded the employees that when Mixon spoke to them 
a week or so earlier, Mixon told them that the Respondent was 
not planning to reduce their wages. Tripp also reminded the em-
ployees that they had challenged Mixon to put that promise in 
writing. Tripp then read a letter, dated May 12,
 from Mixon to 
the employees stating that there were no plans to reduce wages, 

which he described as a sign of the Respondent™s commitment to 
the employees. (GC Exh. 10.)  
Tripp then went one step further stating that while ﬁsignsﬂ are 
important, actions are more important, which was a segue to 
announcing that a wage increase had just been approved. Specifi-
cally, Tripp stated: 
 I have seen union handouts saying Kmart has announced 
plans to cut the bank of hours, and even that Kmart will cut 
associate pay. These union statements are simply false. Just 
this afternoon/yesterday, the Kmart Distribution Network 
announced a General Wage Increase for associates through-
out the Network. For most associates here that means an in-
crease of 50 cents an hour. That adds up to over $1000 a 
year at straight time. I don™t believe a company with so-
called plans to cut things-as the union has claimedŠwould 
do this. While not tied in any way to this election, the an-
nounced increase goes to the heart of demonstrating that the 
union has been absolutely wrong about what it tells associ-
ates in its attempt to get your vote. [R. Exh. 47, p. 6.] 
 Thus, Tripp went beyond merely telling the employees that there 
was going to be a wage increase. He capitalized on wage increase 
to discredit the Union.  Not only was the announcement of the 
wage increase during the 25thŒhour meeting a deviation from the 
 meetings on Friday, May 14, without even mentioning a wage increase. 
(R. Exh. 9.) 
13 The decision to hold the formal 
presentations after the election in 
no way jeopardized or delayed the implementation of the wage increase 
that was scheduled to take place on or about June 1. Heckethorn Mfg. 
Co., 208 NLRB 302, 306 (1974), enfd. 504 F.2d 425 (6th Cir. 1974).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 474established policy of using formal presentations to review and to 
explain the wage increases to the employees, the evidence shows 
that the Respondent used the wage increase to discourage support 
for the Union.14  Accordingly, I find that the Respondent violated Section 
8(a)(1) of the Act as alleged in paragraph 13 of the complaint.  
I. Objections In the election conducted on May 13 and 15, there were 367 
votes against union representation, 206 votes for the Union. The 
Union filed timely objections to the conduct of that election on 
May 21.
15 I have found that the Respondent 
has violated Section 8(a)(1) 
of the Act in the following manner: by announcing the wage 
increase on May 11 and 12, 1999 
in a posted memo which ref-erenced the upcoming election and in 25thŒhour employee 
meetings during which the Respondent used the wage increase 
to discredit the Union (Objection 1); by Supervisor Charles 
Robinette coercively interroga
ting a group of noncons employ-
ees on March 16 and by General Manager Bill Bellerose coer-
cively interrogating employees 
at the birthday party meeting 
(Objection 2); and by enforcing in
 a discriminatory manner its 
no-solicitation and no-distribution policy by prohibiting em-
ployees Neil Currin and Tom Hooks from distribution prounion 
material outside the entrance 
to the warehouse building (Objec-tion 5).  
With the exception of Supervisor Robinette™s coercive interro-
gation, all of the above objections occurred within the critical 
period. The Board has long held ﬁconduct violative of Section 
8(a)(1) is, a fortiori, conduct that interferes with the exercise of a 
free and untrammeled choice in an election.ﬂ 
Dal-Tex Optical,
 137 NLRB 1782, 1786Œ1787 (1962). The Respondent argues 

that the possibility of this conduct affecting the election is re-
mote considering the margin of votes in the election. I reject 
this contention. The wage in
crease announcement was made the 
day before the election and specif
ically was used to discredit 

the Union. It was made by th
e general manager and the assis-
tant general manager, the two top management officials at the 
                                                          
 14 To drive home the point, after Tripp™s speech, the Respondent 
handed out copies of Mixon™s May 12 
letter, which emphasized that the 
Respondent had no plans to cut wage
s and that it had a history of pro-
viding wage increases around June 1. 
15 In its posthearing brief, the Union argues that the following objec-
tions warrant overturning the results of the union election: Objection 
1Šconcerning the wage increase announced on May 11 and 12; Objec-
tion 2Šconcerning unlawful interr
ogation by Supervisor Charles 
Robinette in March 1999 and by Gene
ral Manager Bill Bellerose at the 
birthday party meeting in April 1999; Objection 3Šconcerning the 

number and type of prizes raffled at the May 1 open house; and Objec-

tion 5Šconcerning the discriminatory
 enforcement of the Respondent™s 
no-solicitation and no-distribution po
licy vis-à-vis the written policy which purportedly appears in an 
employee handbook, the prohibition of 
employees Currin and Hooks from distribution prounion materials 
outside the entrance to the warehouse building, and the distribution of 
antiunion literature and paraphernalia by employees and supervisors 
during working hours in working areas. No other objections of record 
are advanced in the Union™s posthearing brief. The Respondent points 
out in its posthearing brief at p. 2 that a number of objections were 
withdrawn by Union. Thus, only th
ose objections argued on brief by 
the Union have been considered herein.  
facility, and disseminated to all of the employees. The coercive 
interrogation was made by the general manager to a group of 
employees and was calculated to persuade them to vote against 
the Union. Finally, the genera
l manager™s prohibition against 
distributing prounion literature outside the entrance to the 
warehouse building during a shift change in a nonworking area 
on nonworking time affected more than a few employees. Un-
der these circumstances, the 
Respondent™s unlawful conduct 
cannot be said to be isolated, remote or otherwise de minimus. I 

find that the conduct warrants th
e election be set aside and a 
new election be conducted.  
Accordingly, I shall recommend an order requiring that the 
results of the election conducted on May 13 and 15, 1999, in 
Case 7ŒRCŒ21537 be set aside a
nd a rerun election conducted. 
CONCLUSIONS OF LAW 
1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.  
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent violated Section 8(a)(1) of the Act by en-
gaging in the following conduct: 
(a) Encouraging its employees 
to report to management in-stances of employees™ pressuri
ng or harassing other employees 
to support the Union.  
(b) Discriminatively enforc
ing a no-solicitation and no-
distribution rule by prohibiting the distribution of prounion 
literature outside the entrance to the warehouse building during 
nonworking time in a nonworking area.  
(c) Coercively interrogating employees about their support 
for the Union. (d) Implying to employees that their union support was 
viewed as being disloyal to the employer, which resulted in the 
denial of employee benefits.  
(e) Implying to the employees that it would be futile to elect 
a union and that there would be repercussions if they did so. 
(f) Implicitly threatening employ
ees that their jobs would be 
outsourced or consolidated at anot
her location if they selected a 
union. (g) Announcing a wage increase th
e day before election in a 
manner that referenced the upc
oming election and discredited 
the Union.  
4. The foregoing unfair labor practices constitute unfair labor 
practices affecting commerce within the meaning of Section 
2(6) and (7) of the Act. 
5. The conduct described in pa
ragraphs 3(b), (c), and (g) 
above, also constitute objectionable conduct affecting the re-
sults of the representation election held in Case 7ŒRCŒ21537 
on May 13 and 15, 1999. 
6. The Respondent has not engaged in any unfair labor prac-
tice not specifically found herein. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find it necessary to order it to cease and 
desist from this conduct. 
In addition, having found that the Respondent engaged in ob-
jectionable conduct affecting the results of the election in Case 
 K-MART CORP. 4757ŒRCŒ21537, I shall recommend that the election held in the case on May 13 and 15, 1999, be se
t aside, that a new election 
be held at a time to be establis
hed in the discretion of the Re-
gional Director, and that the Regional Director include in the 
notice of election the following 
Lufkin Rule16 language: 
NOTICE TO ALL VOTERS 
The election conducted on May 13 and 15, 1999, was set 

aside because the National Labor Relations Board found 
that certain conduct of the Employer interfered with the 
employees™ exercise of a free and reasoned choice. There-
fore, a new election will be held in accordance with the 
terms of this notice of electio
n. All eligible voters should 
understand that the National Labor Relations Act, as 

amended, gives them the right 
to cast their ballots as they 
see fit, and protects them in the exercise of this right, free 
from interference by any of the parties. 
 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
17 ORDER The Respondent, K-Mart Corporation, Canton, Michigan, its 
officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Encouraging its employees 
to report to management in-stances of employees™ pressuri
ng or harassing other employees 
to support the Union.  
(b) Discriminatively enforc
ing a no-solicitation and no-
distribution rule by prohibiting the distribution of prounion 
literature outside the entrance to the warehouse building during 
nonworking time in a nonworking area.  
(c) Coercively interrogating employees about their support 
for the Union. (d) Implying to employees that their union support was 
viewed as being disloyal to the Employer, which resulted in the 
denial of employee benefits.  
(e) Implying to the employees that it would be futile to elect 
a union and that there would be repercussions if they did so. 
(f) Implicitly threatening employ
ees that their jobs would be 
outsourced or consolidated at anot
her location if they selected a 
union. (g) Announcing a wage increase th
e day before election in a 
manner, which referenced the 
upcoming election and discred-
ited the Union.  
(h) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cility in Canton, Michigan, copies of the attached notice 
                                                          
                                                           
16 Lufkin Rule Co., 147 NLRB 341 (1964).  
17 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
marked ﬁAppendix.ﬂ
18  Copies of the notice, on forms provided 
by the Regional Director for Region 7, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since March 11, 1999.  
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 
found.19 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT encourage employees to report to us in-
stances of employees™ pressuri
ng or harassing other employees 
to support the International Un
ion, United Automobile, Aero-
space and Agricultural Implement Workers of America 
(UAW), AFLŒCIO or any other union.  
WE WILL NOT discriminately 
enforce a no-solicitation and 
no-distribution rule by prohibiting the distribution of prounion 
literature outside the entrance to the warehouse building during 
non-working hours in a nonworking area.  
WE WILL NOT coercively interrogate employees about 
their support for the UAW or any other union. 
 18 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the notice ﬁPosted by Order of the National 
Labor Relations Board™™ shall read ﬁPosted Pursuant to a Judgment of 
the United States Court of Appeals Enforcing an Order of the National 
Labor Relations Board.™™ 
19 This Order also serves as a rulin
g on the contentions made on brief 
in the Respondent™s motion to dismiss.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 476WE WILL NOT imply to employees that supporting the 
UAW or any other union is viewed 
as being disloyal to the us 
and could result in the denial of employee benefits.  
WE WILL NOT imply to employees that it would be futile 
to elect the UAW or any other union and that there would be 
repercussions for doing so. 
WE WILL NOT implicitly threaten that jobs will be out-
sourced or consolidated at anot
her location if you select the 
UAW or any other union to 
represent you for collective-
bargaining purposes. 
WE WILL NOT announce a wage increase in a manner to 
influence the outcome of
 any union election.  
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
to you by Section 7 of the Act. 
 K-MART CORPORATION 
 